EXHIBIT 10.3

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as of October 6, 2009

Among

ARCH CHEMICALS RECEIVABLES CORP., as Seller,

ARCH CHEMICALS, INC., as initial Servicer,

MARKET STREET FUNDING LLC

and

PNC BANK, NATIONAL ASSOCIATION, as Administrator and as LC Bank



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page Article I Purchase Arrangements    2   Section 1.1   
Purchase Facility    2   Section 1.2    Incremental Purchases    4   Section 1.3
   Decreases    5   Section 1.4    Deemed Collections    5   Section 1.5   
Payment Requirements and Computations    6   Section 1.6    Letters of Credit   
6   Section 1.7    Issuance of Letters of Credit    6   Section 1.8   
Requirements For Issuance of Letters of Credit    7   Section 1.9   
Disbursements, Reimbursement    7   Section 1.10    Documentation    7  
Section 1.11    Determination to Honor Drawing Request    8   Section 1.12   
Nature of Reimbursement Obligations    8   Section 1.13    Indemnity    9  
Section 1.14    Liability for Acts and Omissions    10 Article II Payments and
Collections    11   Section 2.1    Payments of Recourse Obligations    11  
Section 2.2    Collections Prior to the Facility Termination Date    12  
Section 2.3    Application of Collections After the Facility Termination Date   
13   Section 2.4    Payment Rescission    13   Section 2.5    Clean Up Call;
Reconveyance of Purchased Assets    14 Article III Commercial Paper Funding   
14   Section 3.1    CP Costs    14   Section 3.2    Calculation of CP Costs   
14   Section 3.3    CP Costs Payments    15   Section 3.4    Default Rate    15
Article IV Liquidity Fundings    15   Section 4.1    Liquidity Fundings    15  
Section 4.2    Yield Payments    15   Section 4.3    Selection and Continuation
of Interest Periods    15   Section 4.4    Liquidity Funding Yield Rates    16  
Section 4.5    Suspension of the LIBO Rate    16   Section 4.6    Default Rate
   17 Article V Representations and Warranties    17   Section 5.1   
Representations and Warranties of the Seller Parties    17 Article VI Conditions
of Purchases    22   Section 6.1    Conditions Precedent to Initial Incremental
Purchase    22   Section 6.2    Conditions Precedent to All Purchases and
Reinvestments    22 Article VII Covenants    23   Section 7.1    Affirmative
Covenants of the Seller Parties    23   Section 7.2    Negative Covenants of the
Seller Parties    31 Article VIII Administration and Collection    34

 

i



--------------------------------------------------------------------------------

  Section 8.1    Designation of Servicer    34   Section 8.2    Duties of
Servicer    34   Section 8.3    Collection Notices    36   Section 8.4   
Responsibilities of the Seller    37   Section 8.5    Receivables Reports    37
  Section 8.6    Servicing Fee    37 Article IX Amortization Events    37  
Section 9.1    Amortization Events    37   Section 9.2    Remedies    40 Article
X Indemnification    41   Section 10.1    Indemnities by the Seller Parties   
41   Section 10.2    Increased Cost and Reduced Return    44   Section 10.3   
Other Costs and Expenses    44   Section 10.4    Allocations    45 Article XI
The Administrator    45   Section 11.1    Authorization and Action    45  
Section 11.2    PNC and Affiliates    46 Article XII Assignments and
Participations    46   Section 12.1    Assignments and Participations by Market
Street and the LC Bank    46   Section 12.2    Prohibition on Assignments by the
Seller Parties    47 Article XIII Miscellaneous    47   Section 13.1    Waivers
and Amendments    47   Section 13.2    Notices    47   Section 13.3   
Protection of Administrator’s Security Interest    47   Section 13.4   
Confidentiality    49   Section 13.5    Bankruptcy Petition    50   Section 13.6
   Limitation of Liability    50   Section 13.7    No Recourse Against Market
Street    51   Section 13.8    Limitation on Payments    51   Section 13.9   
CHOICE OF LAW    51   Section 13.10    CONSENT TO JURISDICTION    51   Section
13.11    WAIVER OF JURY TRIAL    52   Section 13.12    Integration; Binding
Effect; Survival of Terms    52   Section 13.13    Counterparts; Severability;
Section References    53   Section 13.14    Characterization    53

 

ii



--------------------------------------------------------------------------------

Exhibits      Exhibit I      Definitions Exhibit II      Form of Purchase Notice
Exhibit III      Jurisdiction of Organization of the Seller Parties; Places of
Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s) Exhibit IV      Names of Collection Banks; Lock-Boxes
and Collection Accounts Exhibit V      Form of Compliance Certificate Exhibit VI
     Form of Letter of Credit Application Exhibit VII      Credit and Collection
Policy Exhibit VIII      Form of Monthly Report Exhibit IX      Form of
Collateral Certificate Exhibit X      Form of Reduction Notice Schedules     
Schedule A      Documents to be Delivered to the Administrator on or Prior to
the Initial Purchase

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of October 6,
2009, is entered into by and among:

(a) Arch Chemicals Receivables Corp., a Delaware corporation (the “Seller”),

(b) Arch Chemicals, Inc., a Virginia corporation (“Arch” or the “Servicer”), as
initial Servicer (the Servicer together with the Seller, the “Seller Parties”
and each, a “Seller Party”),

(c) Market Street Funding LLC, a Delaware limited liability company (“Market
Street”), and

(d) PNC Bank, National Association, a national banking association (“PNC”), as
agent and administrator for Market Street and its assigns under the Transaction
Documents (together with its successors and assigns in such capacity, the
“Administrator”) and as issuer of Letters of Credit (in such capacity, together
with its successors and assigns in such capacity, the “LC Bank”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Seller, the Servicer, Three Pillars Funding LLC (“TPF”) and SunTrust
Robinson Humphrey, Inc (f/k/a SunTrust Capital Markets, as administrator “STRH”)
are parties to that certain Receivables Purchase Agreement dated as of June 27,
2005, as amended, supplemented or otherwise modified through the date hereof
(the “Existing Agreement”).

The Seller has transferred and assigned Receivables Interest to TPF and TPF has
purchased Receivables Interest from the Seller pursuant to and in accordance
with the Existing Agreement.

In connection with the Agreement TPF assigned all of its right, title and
interest and obligations in the Receivables Interest, the Existing Agreement and
all other Transaction Documents as defined in the Existing Agreement) to Market
Street as of the Closing Date, pursuant to the Assignment and Assumption
Agreement, dated as of the date hereof among the Seller, the Servicer, TPF,
STRH, Market Street, the Administrator and the Originators.

The parties hereto wish to amend and restate the Exiting Agreement on the terms
set forth herein.

The Seller (a) desires to transfer and assign Receivables from time to time and
(b) may, subject to the terms and conditions hereof, request that the LC Bank
issue or cause the issuance of Letters of Credit.



--------------------------------------------------------------------------------

Market Street shall purchase Receivable from the Seller from time to time either
by issuing its Commercial Paper or by availing itself of a Liquidity Funding to
the extent available and the LC Bank shall issue Letters of Credit to the extent
available.

PNC has been requested and is willing to act as agent and administrator on
behalf of Market Street and the LC bank and their respective assigns in
accordance with the terms hereof.

Article I

Purchase Arrangements

Section 1.1 Purchase Facility.

(a) Upon the terms and subject to the conditions of this Agreement (including,
without limitation, Article VI), from time to time prior to the Facility
Termination Date, the Seller may request that (i) Market Street purchase from
the Seller all of the Seller’s right, title and interest in the Purchased
Assets, and Market Street shall make such Purchase and/or (ii) the LC Bank issue
Letters of Credit; provided that no Purchase (including without limitation, any
deemed Purchase by Market Street pursuant to the terms of Section 1.1(d)) or
issuance of Letters of Credit, as applicable shall be made by Market Street or
the LC Bank, respectively, if, after giving effect thereto, the (i) aggregate
outstanding Invested Amount funded by Market Street or the LC Bank, as
applicable, shall exceed (A) the Commitment of Market Street or the LC Bank, as
applicable, as the same may be reduced from time to time pursuant to
Section 1.1(b), minus (B) in the case of the LC Bank, the face amount of any
outstanding Letters of Credit or (ii) the Aggregate Invested Amount would exceed
the Purchase Limit or (iii) the Asset Coverage Ratio would be less than 1.0. It
is the intent of Market Street to fund the Purchases by the issuance of
Commercial Paper. If for any reason Market Street is unable, or determines that
it is undesirable, to issue Commercial Paper to fund or maintain its investment
in the Purchase Assets, or is unable for any reason to repay such Commercial
Paper upon the maturity thereof, Market Street will avail itself of a Liquidity
Funding to the extent available. If Market Street funds or refinances its
investment in a Purchased Asset through a Liquidity Funding, in lieu of paying
CP Costs on the Invested Amount pursuant to Article III hereof, the Seller will
pay Yield thereon at the Alternate Base Rate or the LIBO Rate, selected in
accordance with Article IV hereof. Nothing herein shall be deemed to constitute
a commitment of Market Street to issue Commercial Paper.

(b) The Seller may, upon at least ten (10) Business Days’ notice to the
Administrator, terminate in whole or reduce in part, the unused portion of the
Purchase Limit; provided that each partial reduction of the Purchase Limit shall
be in an amount equal to $5,000,000 (or a larger integral multiple of $1,000,000
if in excess thereof). Each such partial reduction shall automatically and
ratably reduce the Commitments of Market Street and the LC Bank to make
Purchases or issuances, as applicable. The Administrator shall promptly advise
Market Street and the LC Bank of any notice received by it pursuant to this
Section 1.1(b); it being understood that (in addition to and without limiting
any other requirements for termination, prepayment and/or the funding

 

2



--------------------------------------------------------------------------------

of the LC Collateral Account hereunder) no such termination or reduction shall
be effective unless and until (i) in the case of a termination, the amount on
deposit in the LC Collateral Account is at least equal to the then outstanding
LC Amount and (ii) in the case of a partial reduction, the amount on deposit in
the LC Collateral Account is at least equal to the difference between the then
outstanding LC Amount and the Commitment of the LC Bank as so reduced by such
partial reduction.

(c) The Administrator hereby represents that (i) pursuant to the Liquidity
Agreement, Market Street has obtained a Liquidity Commitment from PNC and its
assigns for an initial period of 364 days in an amount equal to 102% of the
greater of (A) the Purchase Limit from time to time in effect hereunder, and
(B) the Aggregate Invested Amount outstanding from time to time hereunder, and
(ii) while PNC may not be obligated to pay par for a Purchased Asset that is
transferred to it pursuant to the Liquidity Agreement, the only condition
precedent to its obligation to pay the agreed-upon price thereunder is the
absence of an Event of Bankruptcy with respect to Market Street.

(d) The Seller may, subject to this Section 1.1 and the other requirements and
conditions herein, use the proceeds of any Purchase by Market Street hereunder
to satisfy its Reimbursement Obligations to the LC Bank (based on the
outstanding amounts funded by the LC Bank) pursuant to Section 1.9 below. In
addition, in the event the Seller fails to reimburse the LC Bank for the full
amount of any drawing under any Letter of Credit on the applicable Drawing Date
(out of its own funds available therefor, or otherwise, at such time), pursuant
to Section 1.9 below, then the Seller shall, automatically (and without the
requirement of any further action on the part of any Person hereunder), be
deemed to have requested a new Incremental Purchase from Market Street on such
date, pursuant to the terms hereof, in an amount equal to the amount of such
Reimbursement Obligation at such time. Subject to the limitations on funding set
forth in paragraph (a) above (and the other requirements and conditions herein),
Market Street shall fund such deemed Incremental Purchase request and deliver
the proceeds thereof directly to the Administrator to be immediately distributed
to the LC Bank in satisfaction of the Seller’s Reimbursement Obligation pursuant
to Section 1.9. below, to the extent of the amounts permitted to be funded by
Market Street, at such time, hereunder.

(e) In consideration for the payment by Market Street of the Cash Purchase Price
set forth in the Purchase Notice on the date of the initial Purchase hereunder
and Market Street’s agreement to make payments to the Seller from time to time
in accordance with Sections 2.2 and 2.3 effective upon the Seller’s receipt of
such Cash Purchase Price on the date of the initial Purchase hereunder, the
Seller hereby sells, conveys and assigns to Market Street all of the Seller’s
right, title and interest in and to the Purchased Assets existing on the date
hereof or thereafter arising or acquired by the Seller from time to time prior
to the Facility Termination Date. Subject to the terms and conditions hereof,
Market Street hereby purchases and accepts from the Seller the Purchased Assets
sold, conveyed and assigned pursuant to Section 1.1(e). The Purchase Price shall
consist of the sum of (a) the Cash Purchase Price and (b) the Deferred Purchase
Price. The Cash Purchase Price shall be paid pursuant to the terms of
Section 1.2 and the Deferred Purchase Price shall be paid pursuant to the terms
of clause seventh

 

3



--------------------------------------------------------------------------------

of Sections 2.2(b) and 2.3. The foregoing sale, conveyance and assignment does
not constitute and is not intended to result in the creation or an assumption by
Market Street, any Liquidity Bank or the LC Bank of any obligation of the
Seller, any Originator, the Servicer or any other Person under or in connection
with the Purchased Assets, all of which shall remain the obligations and
liabilities of the Seller, such Originator, the Servicer and/or such Person. For
the avoidance of doubt there shall be no recourse to Market Street, a Liquidity
Bank or the LC Bank for payment of the Deferred Purchase Price other than
pursuant to the terms of clause seventh of Sections 2.2(b) and 2.3 and the
obligation to pay such Deferred Purchase Price shall be subject to the terms of
Section 13.8.

Section 1.2 Incremental Purchases.

(a) The Seller shall provide the Administrator with at least two (2) Business
Days’ prior written notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (each, a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Cash Purchase Price (which shall not
be less than $1,000,000 or a larger integral multiple of $100,000) and the
Purchase Date. Following receipt of a Purchase Notice, the Administrator will
determine whether Market Street will fund the requested Incremental Purchase
through the issuance of Commercial Paper or through a Liquidity Funding. If
Market Street determines to fund an Incremental Purchase through a Liquidity
Funding, the Seller may cancel the Purchase Notice or, in the absence of such a
cancellation, the Incremental Purchase will be funded through a Liquidity
Funding. On each Purchase Date, upon satisfaction of the applicable conditions
precedent set forth in Article VI, Market Street shall deposit to the Facility
Account, in immediately available funds, no later than 2:00 p.m. (New York City
time), an amount equal to the requested Cash Purchase Price.

(b) Whenever the LC Bank issues a Letter of Credit pursuant to Section 1.7
hereof, it shall, automatically and without further action of any kind upon the
effective date of issuance of such Letter of Credit, have irrevocably deemed to
have agreed to make an Incremental Purchase as provided in Section 1.9 hereof in
the event that such Letter of Credit is subsequently drawn and such drawn amount
shall not have been reimbursed pursuant to Section 1.9 upon such draw. All such
Incremental Purchases shall accrue Yield at the LIBO Rate or Alternate Base Rate
in the sole discretion of the LC Bank from the date of such draw; provided,
however, from and after the occurrence of an Amortization Event such Incremental
Purchase shall accrue Yield at the Default Rate. In the event that any Letter of
Credit expires or is surrendered without being drawn (in whole or in part) then,
in such event, the foregoing commitment to make Incremental Purchases shall
expire with respect to such Letter of Credit and the LC Amount shall
automatically decrease by the amount of the Letter of Credit which is no longer
outstanding.

 

4



--------------------------------------------------------------------------------

Section 1.3 Decreases.

The Seller shall provide the Administrator with prior written notice in
conformity with the Required Notice Period in the form of Exhibit X hereto (a
“Reduction Notice”) of any proposed reduction of Aggregate Invested Amount. Such
Reduction Notice shall designate (a) the date (the “Proposed Reduction Date”)
upon which any such reduction of Aggregate Invested Amount shall occur (which
date shall give effect to the applicable Required Notice Period), and (b) the
amount of Aggregate Invested Amount to be reduced which shall be applied ratably
to all Purchased Assets in accordance with the respective Invested Amounts
thereof (the “Aggregate Reduction”). Only one (1) Reduction Notice shall be
outstanding at any time.

Section 1.4 Deemed Collections.

If on any day:

(i) the Outstanding Balance of any Receivable is reduced or cancelled as a
result of any defective or rejected goods or services, any cash discount or any
other adjustment by any Originator or any Affiliate thereof, or as a result of
any governmental or regulatory action, or

(ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or

(iii) the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or

(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report or
Collateral Certificate (for any reason other than receipt of Collections or such
Receivable becoming a Defaulted Receivable), or

(v) any of the representations or warranties of the Seller set forth in
Section 5.1(g), Section 5.1(i), Section 5.1(j), Section 5.1(r), Section 5.1(s),
Section 5.1(t) or Section 5.1(u) were not true when made with respect to any
Receivable,

then, on such day, the Seller shall be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and (in either case), not later than two
(2) Business Days thereafter shall pay to the Administrator’s Account the amount
of any such Collection deemed to have been received in the same manner as actual
cash collections are distributed under the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

Section 1.5 Payment Requirements and Computations.

All amounts to be paid or deposited by a Seller Party pursuant to any provision
of this Agreement shall be paid or deposited in accordance with the terms hereof
no later than 12:00 noon (New York City time) on the day when due in immediately
available funds, and if not received before 12:00 noon (New York City time)
shall be deemed to be received on the next succeeding Business Day. If such
amounts are payable to the Administrator for the account of Market Street, they
shall be paid to the Administrator’s Account, for the account of Market Street
until otherwise notified by the Administrator. Upon notice to the Seller, the
Administrator may debit the Facility Account for all amounts due and payable
hereunder. All computations of Yield which accrues at the Alternate Base Rate
shall be made on the basis of a year of 365 or 366 days, as applicable, for the
actual number of days elapsed. All computations of CP Costs, Yield (other than
Yield which accrues at the Alternate Base Rate), per annum fees calculated as
part of any CP Costs, per annum fees hereunder and per annum fees under the Fee
Letter shall be made on the basis of a year of 360 days for the actual number of
days elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

Section 1.6 Letters of Credit.

Subject to the terms and conditions hereof, the LC Bank shall issue or cause the
issuance of Letters of Credit (“Letters of Credit”) on behalf of Seller (and, if
applicable, on behalf of, or for the account of, the Originators); provided,
however, that the LC Bank will not be required to issue or cause to be issued
any Letters of Credit to the extent that the issuance of such Letters of Credit
would then cause the Aggregate Invested Amount to exceed the Purchase Limit. The
LC Amount shall not exceed in the aggregate, at any time, the Commitment of the
LC Bank. All amounts drawn upon Letters of Credit shall accrue Yield at the LIBO
Rate or in the sole discretion of the LC Bank at the Alternate Base Rate;
provided, however, that from and after the occurrence of an Amortization Event,
all such drawn amounts shall accrue Yield at the Default Rate. Letters of Credit
that have not been drawn upon shall not accrue Yield.

Section 1.7 Issuance of Letters of Credit.

(a) The Seller may request the LC Bank, upon two (2) Business Days’ prior
written notice pursuant to the Purchase Notice substantially in the form of
Exhibit II attached hereto submitted on or before 11:00 a.m., New York time, to
issue a Letter of Credit by delivering to the Administrator, the LC Bank’s form
of Letter of Credit Application (the “Letter of Credit Application”),
substantially in the form of Exhibit VI attached hereto completed to the
satisfaction of the Administrator and the LC Bank; and, such other certificates,
documents and other papers and information as the Administrator may reasonably
request. The Seller also has the right to give instructions and make agreements
with respect to any Letter of Credit Application and the disposition of
documents, and to agree with the Administrator upon any amendment, extension or
renewal of any Letter of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12)

 

6



--------------------------------------------------------------------------------

months after such Letter of Credit’s date of issuance, extension or renewal, as
the case may be, and in no event later than twelve (12) months after the
Facility Termination Date. Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank (“UCP600”), or the International
Standby Practices (ISP98), International Chamber of Commerce Publication Number
590, and any amendments or revisions thereof adhered to by the LC Bank (the
“ISP98 Rules”), as determined by the LC Bank.

(c) The Administrator shall promptly notify the LC Bank, at its address for
notices hereunder, of the request by the Seller for a Letter of Credit
hereunder, and shall provide the LC Bank with the Letter of Credit Application
delivered to the Administrator by the Seller pursuant to paragraph (a), above,
by the close of business on the day received or if received on a day that is not
a Business Day or on any Business Day after 11:00 a.m., New York time, on such
day, on the next Business Day.

Section 1.8 Requirements For Issuance of Letters of Credit.

The Seller shall authorize and direct the LC Bank to name the Seller or the
Seller, on behalf of, or “for the benefit of” any Originator as the “Applicant”
or “Account Party” of each Letter of Credit, provided, in no event shall any
Person (including any Originator) other than the Seller have any obligation to
reimburse the LC Bank under the terms of any Letter of Credit.

Section 1.9 Disbursements, Reimbursement.

In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to 12:00 p.m., New York time, on each date that an amount is paid
by the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in
an amount equal to the amount so paid by the LC Bank. In the event the Seller
fails to reimburse the LC Bank for the full amount of any drawing under any
Letter of Credit by 12:00 p.m., New York time, on the Drawing Date, the Seller
shall be deemed to have requested that an Incremental Purchase be made by the
LC Bank to be disbursed on the Drawing Date under such Letter of Credit, subject
to the limitations set forth herein, including but not limited to
Section 1.1(a). Any notice given by the LC Bank pursuant to this Section may be
oral if immediately confirmed in writing; provided, however, that the lack of
any such written confirmation shall not affect the conclusiveness or binding
effect of such notice.

Section 1.10 Documentation.

The Seller and the Originators agree to be bound by (a) the terms of the Letter
of Credit Application, (b) the LC Bank’s interpretations of any Letter of Credit
issued on behalf of Seller or an Originator and (c) the LC Bank’s written
regulations and customary practices relating to letters of credit, though the
LC Bank’s interpretation of such regulations and practices may be different from
the Seller’s own. In the event of a conflict between the Letter of Credit

 

7



--------------------------------------------------------------------------------

Application and this Agreement, this Agreement shall govern. It is understood
and agreed that, except in the case of gross negligence or willful misconduct by
the LC Bank, the LC Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following the Seller’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.

Section 1.11 Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

Section 1.12 Nature of Reimbursement Obligations.

The obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit which has been honored by the LC Bank, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under all circumstances, including under the
following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which the
Seller may have against Administrator, Market Street or any other Person for any
reason whatsoever or any claim of breach of warranty that might be made by the
Seller or the LC Bank against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which the Seller or the
LC Bank may have at any time against a beneficiary, any successor beneficiary or
any transferee of any Letter of Credit or the proceeds thereof (or any Persons
for whom any such transferee may be acting), the Administrator, Market Street,
the Seller or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Seller or any Subsidiaries of the Seller or
any Affiliates of the Seller and the beneficiary for which any Letter of Credit
was procured);

(ii) the failure of the Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of an Incremental Purchase,
Reinvestments, requests for Letters of Credit or otherwise;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;

 

8



--------------------------------------------------------------------------------

(v) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;

(vi) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(vii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue any
Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three Business
Days after the LC Bank shall have furnished the Seller a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

(viii) any Material Adverse Effect on the Seller, any Originator or any
Affiliates thereof;

(ix) any breach of this Agreement or any Transaction Document by any party
thereto;

(x) the occurrence or continuance of an Event of Bankruptcy with respect to the
Seller, any Originator or any Affiliate thereof;

(xi) the fact that an Amortization Event or an Unmatured Amortization Event
shall have occurred and be continuing;

(xii) the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and

(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 1.13 Indemnity.

In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank and any
of the LC Bank’s Affiliates that have issued a Letter of Credit from and against
any and all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees and
expenses of legal counsel to the LC Bank) which the Administrator, the LC Bank
or any of their respective Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, except
to the extent

 

9



--------------------------------------------------------------------------------

resulting from (a) the gross negligence or willful misconduct of the party to be
indemnified as determined by a final judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the LC Bank of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”).

Section 1.14 Liability for Acts and Omissions.

As between the Seller, on the one hand, and the Administrator, the LC Bank and
Market Street, on the other, the Seller assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the respective foregoing, none of the Administrator, the LC Bank or Market
Street shall be responsible for: (a) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the LC Bank shall have been notified
thereof); (b) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (c) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of the
Seller against any beneficiary of such Letter of Credit, or any such transferee,
or any dispute between or among the Seller and any beneficiary of any Letter of
Credit or any such transferee; (d) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (e) errors in interpretation of
technical terms; (f) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (g) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(h) any consequences arising from causes beyond the control of the
Administrator, the LC Bank and Market Street, including any Governmental Acts,
and none of the above shall affect or impair, or prevent the vesting of, any of
the LC Bank’s rights or powers hereunder. Nothing in the preceding sentence
shall relieve the LC Bank from liability for its gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction, in connection with actions or omissions described in
such clauses (a) through (h) of such sentence. In no event shall the
Administrator, the LC Bank, Market Street or their respective Affiliates, be
liable to the Seller or any other Person for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation reasonable fees and expenses of legal counsel to the LC
Bank), or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrator, the
LC Bank, and Market Street and each of their respective Affiliates (a) may rely
on any written communication believed in good faith by such Person to have been
authorized or given by or on behalf of the applicant for a Letter of Credit;
(b) may honor any presentation if the documents presented appear on their face
to comply with the terms and conditions of the relevant Letter of Credit;

 

10



--------------------------------------------------------------------------------

(c) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by the LC Bank or its Affiliates; (d) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (e) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (f) may settle or adjust any claim
or demand made on the Administrator, the LC Bank, Market Street or their
respective Affiliates, in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final nonappealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller or any other Person.

Article II

Payments and Collections

Section 2.1 Payments of Recourse Obligations.

The Seller hereby promises to pay the following (collectively, the “Recourse
Obligations”):

(a) all amounts due and owing under Section 1.3 or Section 1.4 or in order to
avoid an Amortization Event under Section 9.1(m) or 9.1(q) on the dates
specified therein;

(b) the fees set forth in the Fee Letter on the dates specified therein;

(c) all accrued and unpaid Yield on the Aggregate Invested Amount and drawings
under a Letter of Credit accruing Yield at the Alternate Base Rate or the
Default Rate on each Settlement Date applicable thereto;

(d) all accrued and unpaid Yield on the Aggregate Invested Amount and drawings
under a Letter of Credit accruing Yield at the LIBO Rate on the last day of each
Interest Period applicable thereto;

 

11



--------------------------------------------------------------------------------

(e) all accrued and unpaid CP Costs on the Aggregated Invested Amount funded
with Commercial Paper on each Settlement Date; and

(f) all Broken Funding Costs, Reimbursement Obligations and Indemnified Amounts
upon demand.

Section 2.2 Collections Prior to the Facility Termination Date.

(a) Prior to the Facility Termination Date, any Deemed Collections received by
the Servicer and any Collections received by the Servicer shall be set aside and
held in trust by the Servicer for the payment of any accrued and unpaid
Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2. If at
any time any Collections are received by the Servicer prior to the Facility
Termination Date, the Seller hereby requests and Market Street hereby agrees to
make, simultaneously with such receipt, a reinvestment by payment of the
Purchase Price under the Receivables Sale Agreement (each, a “Reinvestment”)
with the balance of each and every Collection received by the Servicer such that
after giving effect to such Reinvestment, the Invested Amount of each Purchased
Asset immediately after such receipt and corresponding Reinvestment shall be
equal to the amount of Invested Amount immediately prior to such receipt.

(b) On each day on which any of the conditions precedent set forth in
Section 6.2 are not satisfied and on each Settlement Date prior to the Facility
Termination Date, the Servicer shall remit to the Administrator’s Account the
amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment and apply such amounts (if not previously paid in
accordance with Section 2.1) to the Aggregate Unpaids in the order specified:

first, ratably to the payment of all accrued and unpaid CP Costs, Yield and
Broken Funding Costs (if any) that are then due and owing,

second, to the accrued and unpaid Servicing Fee,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing,

fourth, if required under Section 1.3 or Section 1.4 or in order to avoid an
Amortization Event or Unmatured Amortization Event under Section 9.1(m) or
Section 9.1(q), to the ratable reduction of Aggregate Invested Amount,

fifth, if the Asset Coverage Ratio is less than 1.0 and any Letters of Credit
are outstanding, an amount necessary to cash collateralize the LC Amount until
the amount of cash collateral held in the LC Collateral Account equals an amount
necessary to make the Asset Coverage Ratio not less than 1.0,

sixth, for the ratable payment of all other unpaid Recourse Obligations, if any,
that are then due and owing, and

seventh, the balance, if any, to the Seller in payment of the Deferred Purchase
Price.

 

12



--------------------------------------------------------------------------------

(c) Prior to the Facility Termination Date, any Deemed Collections or
Collections received by the Servicer in excess of items first through seventh of
Section 2.2(b) above shall be paid to the Seller.

(d) In the event that a Collection Notice has been delivered pursuant to any
Collection Account Agreement, all amounts received in any Collection Account
shall at the sole discretion of the Administrator, either (i) be retained in
such Collection Account or other account of the Administrator for such day,
Settlement Period or part thereof and applied on the Settlement Date in
accordance with the terms of this Agreement or (ii) be released to the Seller
and applied in accordance with the terms of this Agreement.

Section 2.3 Application of Collections After the Facility Termination Date.

On the Facility Termination Date and on each day thereafter, the Servicer shall
set aside and hold in trust, for the benefit of the Secured Parties, all
Collections received on each such day. On and after the Facility Termination
Date, the Servicer shall, on each Settlement Date and on each other Business Day
specified by the Administrator: (a) remit to the Administrator’s Account the
amounts set aside pursuant to the preceding sentence, and (b) apply such amounts
to reduce the Aggregate Unpaids as follows:

first, to the reimbursement of the Administrator’s costs of collection and
enforcement of this Agreement,

second, ratably to the payment of all accrued and unpaid CP Costs, Yield and
Broken Funding Costs,

third, to the accrued and unpaid Servicing Fee,

fourth, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,

fifth, to the ratable reduction of Aggregate Invested Amount (with respect to
the LC Amount, an amount necessary to cash collateralize the LC Amount until the
amount of cash collateral held in the LC Collateral Account equals the LC
Amount),

sixth, for the ratable payment of all other Aggregate Unpaids, and

seventh, to the Seller in payment of the Deferred Purchase Price.

Section 2.4 Payment Rescission.

No payment of any of the Aggregate Unpaids shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason. The Seller shall remain
obligated for the amount of any payment or application so rescinded, returned or
refunded, and shall promptly pay to the Administrator (for application to the
Person or Persons who suffered such rescission, return or refund) the full
amount thereof, plus interest thereon at the Default Rate from the date of any
such rescission, return or refunding.

 

13



--------------------------------------------------------------------------------

Section 2.5 Clean Up Call; Reconveyance of Purchased Assets.

(a) The Servicer (so long as the Servicer is an Affiliate of the Seller) shall
have the right (after providing written notice to the Administrator in
accordance with the Required Notice Period), at any time following the reduction
of the Aggregate Invested Amount to a level that is less than 10.0% of the
highest Aggregate Invested Amount outstanding during the term of this Agreement,
to repurchase all, but not less than all, of the then outstanding Purchased
Assets. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds to the Administrator’s Account. Such repurchase shall be made
free and clear of any Adverse Claim created by the Administrator but otherwise
shall be without representation, warranty or recourse of any kind by, on the
part of, or against Market Street, the LC Bank or the Administrator.

(b) On the Final Payout Date, the Administrator on behalf of the Secured Parties
shall be considered to have reconveyed free and clear of any Adverse Claim
created by the Administrator (but otherwise shall be without representation,
warranty or recourse of any kind by, on the part of, or against the Secured
Parties or the Administrator) to the Seller all of the Administrator’s (on
behalf of the Secured Parties) right, title and interest in, to and under the
Receivables, Related Security and Collections with respect thereto and shall at
the request, and sole cost and expense, of the Seller, execute and deliver to
the Seller, all such documents or instruments as are necessary to terminate the
Administrator’s interest on behalf of Market Street, the Liquidity Bank and the
LC Bank in the Receivables, Related Security and Collections with respect
thereto.

Article III

Commercial Paper Funding

Section 3.1 CP Costs.

The Seller shall pay CP Costs with respect to the Invested Amount of all
Purchased Assets funded through the issuance of Commercial Paper. Each Purchased
Asset that is funded substantially with Pooled Commercial Paper will accrue CP
Costs each day on a pro rata basis, based upon the percentage share that the
Invested Amount in respect of such Purchased Asset represents in relation to all
assets held by Market Street and funded substantially with related Pooled
Commercial Paper.

Section 3.2 Calculation of CP Costs.

Not later than the second Business Day immediately following each Calculation
Period, Market Street shall calculate the aggregate amount of CP Costs
applicable to its Purchased Assets for the Calculation Period then most recently
ended and shall notify the Seller of such aggregate amount.

 

14



--------------------------------------------------------------------------------

Section 3.3 CP Costs Payments.

On each Settlement Date, the Seller shall pay to the Administrator (for the
benefit of Market Street) an aggregate amount equal to all accrued and unpaid CP
Costs in respect of the Invested Amount of all Purchased Assets funded with
Commercial Paper for the Calculation Period then most recently ended in
accordance with Article II.

Section 3.4 Default Rate.

From and after the occurrence of an Amortization Event, all Purchased Assets
funded through the issuance of Commercial Paper shall accrue CP Costs at the
Default Rate.

Article IV

Liquidity Fundings

Section 4.1 Liquidity Fundings.

Prior to the occurrence of an Amortization Event, the outstanding Invested
Amount of each Purchased Asset funded with a Liquidity Funding shall accrue
Yield for each day during its Interest Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
the Administrator gives notice to the Seller of another Yield Rate in accordance
with Section 4.4, the initial Yield Rate for any Purchased Asset funded with a
Liquidity Funding shall be the LIBO Rate (unless the Default Rate is then
applicable). If any Purchased Asset initially funded with Commercial Paper is
sold to the Liquidity Banks pursuant to the Liquidity Agreement, such Purchased
Asset shall be deemed to have an Interest Period commencing on the date of such
sale.

Section 4.2 Yield Payments.

On the Settlement Date for each Purchased Asset that is funded with a Liquidity
Funding, the Seller shall pay to the Administrator (for the benefit of the
Liquidity Banks) an aggregate amount equal to the accrued and unpaid Yield
thereon for the entire Interest Period of each such Liquidity Funding in
accordance with Article II.

Section 4.3 Selection and Continuation of Interest Periods.

(a) With consultation from (and approval by) the Administrator, the Seller shall
from time to time request Interest Periods for the Purchased Assets funded with
Liquidity Fundings, provided that if at any time any Liquidity Funding is
outstanding, the Seller shall always request Interest Periods such that at least
one Interest Period shall end on the date specified in clause (a) of the
definition of Settlement Date.

(b) The Seller or the Administrator, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of an Interest Period
(the “Terminating Tranche”) for any Liquidity Funding, may, effective on the
last day of the Terminating Tranche: (i) divide any such Liquidity Funding into
multiple Liquidity Fundings, (ii) combine any such Liquidity Funding with one or
more other Liquidity Fundings that have a Terminating Tranche ending on the same
day as such Terminating Tranche or (iii) combine any such Liquidity Funding with
a new Liquidity Funding to be made by the Liquidity Banks on the day such
Terminating Tranche ends.

 

15



--------------------------------------------------------------------------------

Section 4.4 Liquidity Funding Yield Rates.

The Seller may request the LIBO Rate (subject to Section 4.5 below) or the
Alternate Base Rate for each Liquidity Funding. The Seller shall by 12:00 noon
(New York City time): (a) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the LIBO Rate is
being requested as a new Yield Rate and (b) at least one (1) Business Day prior
to the expiration of any Terminating Tranche with respect to which the Alternate
Base Rate is being requested as a new Yield Rate, give the Administrator
irrevocable notice of the requested new Yield Rate for the Liquidity Funding
associated with such Terminating Tranche. The Administrator in its sole
discretion shall select the Yield Rate for each Liquidity Funding. The
Administrator will give notice to the Seller of the Yield Rate selected by the
Administrator for each Liquidity Funding by 12:00 noon (New York City time) at
least one (1) Business Day prior to the expiration of any Terminating Tranche.
Until the Administrator gives notice to the Seller of another Yield Rate, the
initial Yield Rate for any Purchased Asset assigned or participated to the
Liquidity Banks pursuant to the Liquidity Agreement shall be the LIBO Rate
(unless the Default Rate is then applicable).

Section 4.5 Suspension of the LIBO Rate.

(a) If any Liquidity Bank notifies the Administrator that it has determined that
funding its ratable share of the Liquidity Fundings at a LIBO Rate would violate
any applicable law, rule, regulation, or directive of any governmental or
regulatory authority, whether or not having the force of law, or that
(i) deposits of a type and maturity appropriate to match fund its Liquidity
Funding at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Liquidity Funding at
such LIBO Rate, then the Administrator will promptly notify the Seller Parties
and the Administrator shall suspend the availability of such LIBO Rate and
require the Seller to select the Alternate Base Rate for any Liquidity Funding
accruing Yield at such LIBO Rate; provided, however, the failure to so notify
any Seller Party shall not result in the non-suspension of the availability of
such LIBO Rate.

(b) If less than all of the Liquidity Banks give a notice to the Administrator
pursuant to Section 4.5(a), each Liquidity Bank which gave such a notice shall
be obliged, at the request of the Seller, Market Street or the Administrator, to
assign all of its rights and obligations hereunder to (i) another Liquidity Bank
or (ii) another funding entity nominated by the Seller or the Administrator that
is an Eligible Assignee willing to participate in the Liquidity Agreement
through the Liquidity Termination Date in the place of such notifying Liquidity
Bank; provided that (A) the notifying Liquidity Bank receives payment in full of
all Aggregate Unpaids owing to it (whether due or accrued), and (B) the
replacement Liquidity Bank otherwise satisfies the requirements of the Liquidity
Agreement.

 

16



--------------------------------------------------------------------------------

(c) Upon the occurrence of any event giving rise to the operation of
Section 4.5(a) with respect to any Liquidity Bank, it will, if requested by the
Seller, to the extent permissible under applicable law, endeavor in good faith
to change the funding office at which it books its ratable share of any
Liquidity Funding accruing Yield at a LIBO Rate hereunder if such change would
make it lawful for such Liquidity Bank to fund such Liquidity Funding at a LIBO
Rate; provided, however, that such change may be made in such manner that such
Liquidity Bank, in its sole determination, suffers no unreimbursed cost or
expense or any disadvantage whatsoever.

Section 4.6 Default Rate.

From and after the occurrence of an Amortization Event, all Liquidity Fundings
shall accrue Yield at the Default Rate.

Article V

Representations and Warranties

Section 5.1 Representations and Warranties of the Seller Parties.

Each Seller Party hereby represents and warrants to the Administrator, Market
Street and the LC Bank, as to itself, as of the date hereof and as of the date
of each Incremental Purchase and the date of each Reinvestment that:

(a) Existence and Power. Such Seller Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement and such jurisdiction is
its sole jurisdiction of organization. Such Seller Party is duly organized under
the laws of its jurisdiction of organization and is a “registered organization”
as defined in the UCC in effect in such jurisdiction. Such Seller Party is
validly existing and in good standing under the laws of its jurisdiction of
organization and no other state or jurisdiction, and such jurisdiction must
maintain a public record showing the organization to have been organized. Such
Seller Party is duly qualified to do business and is in good standing as a
foreign entity, and has and holds all organizational power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of the Seller, the
Seller’s use of the proceeds of Purchases made hereunder, are within its
corporate powers and authority and have been duly authorized by all necessary
corporate action on its part. This Agreement and each other Transaction Document
to which such Seller Party is a party has been duly executed and delivered by
such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organizational Documents, (ii) any law, rule or regulation
applicable to it, (iii) any

 

17



--------------------------------------------------------------------------------

restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against it, or any of its
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect. Such Seller Party is
not in default with respect to any order of any court, arbitrator or
governmental body which default could reasonably be expected to have a Material
Adverse Effect.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information (other than any projection or other
forward-looking information) heretofore furnished by such Seller Party or any of
its Affiliates to the Administrator, Market Street or LC Bank for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information (other
than any projection or other forward-looking information) hereafter furnished by
such Seller Party or any of its Affiliates to the Administrator, Market Street
or the LC Bank will be, true and accurate in every material respect on the date
such information is stated or certified and does not and will not contain any
material misstatement of fact.

(h) Use of Proceeds. No proceeds of any Purchase hereunder will be used by such
Seller Party (i) for a purpose that violates, or would be inconsistent with,
(A) Section 7.2(e) of this Agreement or (B) Regulation T, U or X promulgated by
the Board of Governors of the Federal Reserve System from time to time or
(ii) to acquire any security in any transaction which is subject to Section 12,
13 or 14 of the Securities Exchange Act of 1934, as amended other than the
repurchase of equity securities of Arch so long as such repurchase does not
violate Sections 12, 13 or 14 of the Securities Exchange Act of 1934, as
amended.

 

18



--------------------------------------------------------------------------------

(i) Good Title. The Seller is (i) the legal and beneficial owner of the
Receivables and (ii) is the legal and beneficial owner of the Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents. There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Seller’s
ownership interest in each Receivable, its Collections, “Supporting Obligations”
(as defined in Article 9 of the UCC in effect in each relevant jurisdiction),
the Seller’s right, title and interest in, to and under each of the Transaction
Documents to which it is a party, returned goods the sale of which gave rise to
any Receivable, security interests in favor of the Seller that secures payment
of such Receivable and all other items of Related Security in which an interest
therein may be perfected by the filing of a financing statement under Article 9
of the UCC and proceeds of the foregoing.

(j) Perfection. This Agreement is effective to create a valid security interest
in favor of the Administrator for the benefit of the Secured Parties in the
Purchased Assets to secure payment of the Aggregate Unpaids, free and clear of
any Adverse Claim except as created by the Transactions Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrator’s (on behalf of the Secured Parties)
security interest in the Receivables, its Collections, “Supporting Obligations”
(as defined in Article 9 of the UCC in effect in each relevant jurisdiction),
the Seller’s right, title and interest in, to and under each of the Transaction
Documents to which it is a party, returned goods the sale of which gave rise to
any Receivable, security interests in favor of the Seller that secures payment
of such Receivable and all other items of Related Security in which an interest
therein may be perfected by the filing of a financing statement under Article 9
of the UCC and proceeds of the foregoing. Such Seller Party’s jurisdiction of
organization is a jurisdiction whose law generally requires information
concerning the existence of a nonpossessory security interest to be made
generally available in a filing, record or registration system as a condition or
result of such a security interest’s obtaining priority over the rights of a
lien creditor which respect to collateral.

(k) Places of Business and Locations of Records. The jurisdiction of
organization and principal places of business of such Seller Party and the
offices where it keeps all of its Records are located at the address(es) listed
on Exhibit III or such other locations of which the Administrator has been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 13.3(a) has been taken and completed. The Seller’s Federal
Employer Identification Number is correctly set forth on Exhibit III.

(l) Collections. The conditions and requirements set forth in subclause (i) of
Section 7.1(j) and Section 8.2 have at all times since the Closing Date, been
satisfied and duly performed. The conditions and requirements set forth in
subclause (ii) of Section 7.1(j)

 

19



--------------------------------------------------------------------------------

have been satisfied from and after the Closing Date. The names, addresses and
jurisdictions of organization of all Collection Banks, together with the account
numbers of the Collection Accounts of the Seller at each Collection Bank and the
post office box number of each Lock-Box, are listed on Exhibit IV. The Seller
has not granted any Person, other than the Administrator as contemplated by this
Agreement, dominion and control of any Lock-Box or Collection Account, or the
right to take dominion and control of any such Lock-Box or Collection Account at
a future time or upon the occurrence of a future event.

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since June 30, 2009, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries taken as a whole or the ability of the initial Servicer to
perform its obligations under this Agreement, and (ii) the Seller represents and
warrants that since June 30, 2009, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of the
Seller, (B) the ability of the Seller to perform its obligations under the
Transaction Documents, or (C) the collectability of the Receivables generally or
any material portion of the Receivables.

(n) Names. The name in which the Seller has executed this Agreement is identical
to the name of the Seller as indicated on the public record of its state of
organization which shows the Seller to have been organized. In the past five
(5) years, the Seller has not used any corporate names, trade names or assumed
names other than the name in which it has executed this Agreement.

(o) Ownership of the Seller. Arch owns, directly or indirectly, 100% of the
issued and outstanding capital stock of the Seller, free and clear of any
Adverse Claim. Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of the Seller.

(p) Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such material change as to which
the Administrator has been notified in accordance with Section 7.1(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to the
Seller under the Receivables Sale Agreement, the Seller has given reasonably
equivalent value to each of the Originators in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u) Eligible Receivables. Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Monthly Report was an Eligible Receivable
on such date.

(v) Purchase Limit and Maximum Aggregate Investment Amount. Immediately after
giving effect to each Incremental Purchase hereunder, the Aggregate Invested
Amount is less than or equal to the Purchase Limit and the Asset Coverage Ratio
is not less than 1.0.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the characterization of the transactions contemplated herein
and therein as being true sales.

(x) Separateness. From the date of the formation of the Seller, the Seller has
complied with all provisions of Section 7.1(i) applicable to it.

(y) Contract Provisions. Except for customary adjustments in the ordinary course
of business, no Contract with respect to any Receivable contains provisions that
either (i) permit or provide for any reduction in the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon or (ii) could
otherwise hinder the ability to receive Collections with respect to such
Receivable.

 

21



--------------------------------------------------------------------------------

Article VI

Conditions of Purchases

Section 6.1 Conditions Precedent to Initial Incremental Purchase.

The initial Incremental Purchase of a Purchased Asset under this Agreement is
subject to the conditions precedent that (a) the Administrator shall have
received on or before the Closing Date those documents listed on Schedule A and
(b) the Administrator shall have received all fees and expenses required to be
paid on such date pursuant to the terms of this Agreement and the Fee Letter.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments.

Each Incremental Purchase, each Reinvestment and each issuance of any Letter of
Credit shall be subject to the further conditions precedent that (a) in the case
of each such Purchase and each such issuance of any Letter of Credit: (i) the
Servicer shall have delivered to the Administrator on or prior to the date of
such Purchase, in form and substance satisfactory to the Administrator, all
Monthly Reports and Collateral Certificates as and when due under Section 8.5
and (ii) upon the Administrator’s request, the Servicer shall have delivered to
the Administrator at least three (3) days prior to such Purchase an interim
Monthly Report showing the amount of Eligible Receivables; (b) the Administrator
shall have received such other approvals, opinions or documents as it may
reasonably request and (c) on each Purchase Date, the following statements shall
be true (and acceptance of the proceeds of such Incremental Purchase,
Reinvestment or issuance shall be deemed a representation and warranty by the
Seller that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase, Reinvestment or
issuance as though made on and as of such Purchase Date, except to the extent
such representations and warranties are expressly limited to an earlier date;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase, Reinvestment or issuance, that will constitute an
Amortization Event, and no event has occurred and is continuing, or would result
from such Incremental Purchase, Reinvestment or issuance, that would constitute
an Unmatured Amortization Event;

(iii) the Aggregate Invested Amount does not exceed the Purchase Limit in effect
on such Purchase Date; and

(iv) the Asset Coverage Ratio is not less than 1.0.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrator, Market Street or LC Bank, occur automatically on
each day that the Servicer shall receive any Collections without the requirement
that any further action be taken on the part of any Person and notwithstanding
the failure of the Seller to satisfy any of the foregoing conditions precedent
in respect of such Reinvestment. The failure of the Seller to satisfy any of the

 

22



--------------------------------------------------------------------------------

foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of the Administrator, which right may be exercised at any time on demand
of the Administrator, to rescind the related purchase and direct the Seller to
pay to the Administrator’s Account, for the ratable benefit of Market Street
and/or the LC Bank, an amount equal to the Collections prior to the Facility
Termination Date that shall have been applied to the affected Reinvestment.

Article VII

Covenants

Section 7.1 Affirmative Covenants of the Seller Parties.

Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrator:

(i) Annual Reporting. Within 90 days after the close of each of its fiscal
years, audited, unqualified consolidated financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Arch and its consolidated subsidiaries for such
fiscal year certified in a manner acceptable to the Administrator by KPMG LLP,
independent public accountants or any other independent public accountants of
recognized national standing.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets of
each of the Seller Parties as at the close of each such period and consolidated
statements of income and a statement of cash flows for Arch and its consolidated
subsidiaries for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its respective chief financial officer, principal
accounting officer, treasurer or corporate controller.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer, and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv) Shareholders Statements and Reports. Promptly after being mailed to the
shareholders of such Seller Party copies of all financial statements, reports
and proxy statements so furnished to them.

(v) S.E.C. Filings. Promptly after becoming publicly available, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which such Seller Party or any of its Subsidiaries files with the Securities and
Exchange Commission.

 

23



--------------------------------------------------------------------------------

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrator, Market Street or LC Bank, copies of the same if such notice,
request, consent, financial statements, certification, report or other
communication can reasonably be expected to have an adverse effect on the
Receivables, the Related Security or the Administrator’s rights therein.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectability of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Administrator’s consent thereto.

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to (A) the financial condition or
operations of such Seller Party as the Administrator may from time to time
reasonably request in order to protect the interests of the Administrator, for
the benefit of Market Street and the LC Bank, under or as contemplated by this
Agreement or (B) the Receivables as the Administrator may reasonably request.

Information required to be delivered pursuant to paragraphs (i), (ii), (iv) and
(v) of this Section 7.1(a) shall be deemed to have been delivered by the date
indicated therein, provided that such information has been filed with the
Securities and Exchange Commission by such date; provided further that such
Seller Party shall deliver paper copies of the statements, reports, financial
statements and other information referred to in paragraphs (i), (ii), (iv) and
(v) of this Section 7.1(a) to the Administrator promptly upon request following
such filing.

(b) Notices. Such Seller Party will notify the Administrator in writing of any
of the following promptly upon learning of the occurrence thereof, describing
the same and, if applicable, the steps being taken with respect thereto:

(i) Amortization Events or Unmatured Amortization Events. The occurrence of each
Amortization Event and each Unmatured Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgments and Proceedings. (A) The entry of any judgment or decree against
the Servicer or its Subsidiaries if the amount of such judgment or decree then
outstanding against the Servicer and its Subsidiaries exceeds $10,000,000 after
deducting (1) the amount with respect to which the Servicer or any such
Subsidiary, as the case may be, is insured and with respect to which the

 

24



--------------------------------------------------------------------------------

insurer has not disclaimed responsibility in writing, and (2) the amount for
which the Servicer or any such Subsidiary is otherwise indemnified if the terms
of such indemnification are satisfactory to the Administrator, and (B) the
institution of any litigation, arbitration proceeding or governmental proceeding
against the Servicer which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; and (C) the entry of any judgment
or decree or the institution of any litigation, arbitration proceeding or
governmental proceeding against the Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which the Seller is a
debtor or an obligor; or the occurrence of a default that could lead to an event
of default or an event of default under any other financing arrangement in a
principal amount greater than or equal to $10,000,000 pursuant to which the
Servicer is a debtor or an obligor.

(vi) Notices under Receivables Sale Agreement. Copies of all notices delivered
under the Receivables Sale Agreement.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its organization, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.

(d) Audits. In addition to information that may be required pursuant to
Section 7.1(a)(viii), each Seller Party will furnish to the Administrator from
time to time such information with respect to it and the Receivables as the
Administrator may reasonably request. Such Seller Party will, from time to time
during regular business hours as requested by the Administrator upon reasonable
notice and at the sole cost of such Seller Party, permit the Administrator, or
its agents or representatives (and shall cause each Originator to permit the
Administrator or its agents or representatives): (i) to examine and make copies
of and abstracts from all Records in the possession or under the control of such
Person relating to the Purchased Assets, including, without limitation, the
related Contracts (other than any Confidential Contract (except for Confidential
Contracts as to which the related Obligor has consented to such disclosure or
which may be disclosed to others who are subject to a confidentiality agreement)
as to which disclosure

 

25



--------------------------------------------------------------------------------

thereof cannot be satisfied by the execution and delivery of a confidentiality
agreement), and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Purchased
Assets or any Person’s performance under any of the Transaction Documents or any
Person’s performance under the Contracts and, in each case, with any of the
officers or employees of the Seller or the Servicer having knowledge of such
matters (each of the foregoing examinations and visits, a “Review”); provided,
however, that, so long as no Amortization Event has occurred and is continuing,
(A) the Seller Parties shall only be responsible for the costs and expenses of
one (1) Review by Administrator and one (1) Review by an independent auditor
selected by Administrator in any one calendar year, and (B) the Administrator
will not request more than two (2) Reviews in any one calendar year.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information, in each such case as reasonably necessary
or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
The Servicer will (and will cause each Originator to) give the Administrator
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

(ii) Such Seller Party will (and will cause each Originator to) on or prior to
the date hereof, mark its master data processing system and all accounts
receivable reports generated thereby with a legend, reasonably acceptable to the
Administrator, describing the Administrator’s security interest in the Purchased
Assets.

(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause each Originator to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, in each case to the same extent as though such Contracts had not
been transferred to the Administrator, but only to the extent there would not be
an adverse effect upon the Receivables and (ii) comply in all material respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

(g) Performance and Enforcement of Receivables Sale Agreement. The Seller will,
and will require each Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
the Seller under the Receivables Sale

 

26



--------------------------------------------------------------------------------

Agreement. The Seller will take all actions to perfect and enforce its rights
and interests (and the rights and interests of the Administrator, as the
Seller’s assignee) under the Receivables Sale Agreement as the Administrator may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.

(h) Ownership. The Seller will (or will cause each Originator to) take all
necessary action to establish and maintain, irrevocably in Seller (i) legal and
equitable title to the Receivables and the Collections and (ii) all of each
Originator’s right, title and interest in the Related Security associated with
the Receivables, in each case, free and clear of any Adverse Claims, other than
Adverse Claims in favor of the Administrator, for the benefit of the Secured
Parties (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrator’s
(for the benefit of the Secured Parties) security interest in the Purchased
Assets and such other action to perfect, protect or more fully evidence the
interest of the Administrator for the benefit of the Secured Parties as the
Administrator may reasonably request); provided, however, that unless and until
an Amortization Event or an Unmatured Amortization Event has occurred, no Seller
Party shall be required to take any actions to establish, maintain or perfect
the Administrator’s ownership interest in the Related Security other than the
filing of financing statements under the UCC of all appropriate jurisdictions.

(i) Reliance. The Seller acknowledges that the Administrator, Market Street and
the LC Bank are entering into the transactions contemplated by this Agreement in
reliance upon the Seller’s identity as a legal entity that is separate from each
Originator. Therefore, from and after the date of execution and delivery of this
Agreement, the Seller shall take all reasonable steps, including, without
limitation, all steps that the Administrator, Market Street or the LC Bank may
from time to time reasonably request, to maintain the Seller’s identity as a
separate legal entity and to make it manifest to third parties that the Seller
is an entity with assets and liabilities distinct from those of each Originator
and any Affiliates thereof (other than the Seller) and not just a division of
such Originator or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Seller
will:

(i) Hold itself out to the public and conduct its own business in its own name
and require that all full-time employees of the Seller, if any, identify
themselves as such and not as employees of any Originator (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as the Seller’s employees);

(ii) compensate all employees, consultants and agents directly, from the
Seller’s own funds, for services provided to the Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Seller is also an employee, consultant or agent of any Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between the Seller and such Originator or such Affiliate, as applicable,
on a basis that reflects the services rendered to the Seller and such Originator
or such Affiliate, as applicable;

 

27



--------------------------------------------------------------------------------

(iii) separate stationery, invoices, checks and other business forms in its own
name;

(iv) conduct all transactions with each Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm’s-length basis, allocate fairly and reasonably all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between the Seller and such Originator on the basis of actual
use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;

(v) at all times have a Board of Directors and not less than one member of
Seller’s Board of Directors shall be an individual who (A) has (1) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (2) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities, (B) is reasonably acceptable to the Administrator as evidenced in a
writing executed by the Administrator (it being understood and agreed that any
equity owner, manager or employee of Global Securitization Services, LLC or Lord
Securities Corporation is hereby consented to by the Administrator), (C) is not,
and has not been for a period of five years prior to his or her appointment as
an Independent Director of the Seller: (1) a stockholder (whether direct,
indirect or beneficial), customer, advisor or supplier of Arch or any of its
respective Affiliates, (2) a director, officer, employee, partner, attorney or
consultant of Arch or any of its Affiliates (Arch and its Affiliates other than
the Seller being hereinafter referred to as the “Parent Group”), (3) a person
related to any person referred to in clauses (1) or (2) above, (4) a person or
other entity controlling or under common control with any such stockholder,
partner, customer, supplier, employee, officer or director or (5) a trustee,
conservator or receiver for any member of the Parent Group and (D) shall not at
any time serve as a trustee in bankruptcy for the Seller, Arch or any Affiliate
thereof (such an individual meeting the requirements set forth above, the
“Independent Director”), and causing its certificate of incorporation to provide
that (w) at least one member of the Seller’s Board of Directors shall be an
Independent Director, (x) the Seller’s Board of Directors shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless a unanimous vote of the Seller’s Board of
Directors (which vote shall include the affirmative vote of all Independent
Directors) shall approve the taking of such action in

 

28



--------------------------------------------------------------------------------

writing prior to the taking of such action, (y) the Seller’s Board of Directors
shall not vote on any matter requiring the vote of its Independent Directors
under its certificate of incorporation unless and until at least one Independent
Director is then serving on the Seller’s Board of Directors and (z) the
provisions requiring an Independent Director and the provision described in
clauses (x) and (y) of this paragraph (v) cannot be amended without the prior
written consent of each Independent Director (it being understood that, as used
in this clause (v), “control” means the possession directly or indirectly of the
power to direct or cause the direction of management policies or activities of a
person or entity whether through ownership of voting securities, by contract or
otherwise);

(vi) observe all organizational formalities as a distinct entity, and ensure
that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
the Seller or (C) the initiation of, participation in, acquiescence in or
consent to any bankruptcy, insolvency, reorganization or similar proceeding
involving the Seller, are duly authorized by unanimous vote of its Board of
Directors (including the Independent Director);

(vii) maintain the Seller’s books and records separate and distinct from those
of each Originator and any Affiliate thereof and otherwise in such a manner so
that such books and records are readily identifiable as its own assets rather
than assets of any Originator or any Affiliate thereof;

(viii) prepare its financial statements separately from those of each Originator
and insure that any consolidated financial statements of any Originator or any
Affiliate thereof that include the Seller and that are filed with the Securities
and Exchange Commission or any other governmental agency have notes clearly
stating that the Seller is a separate legal entity and that its assets will be
available first and foremost to satisfy the claims of the creditors of the
Seller;

(ix) except as herein specifically otherwise provided, maintain the funds and
other assets of the Seller separate from, and not commingled with, those of any
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which the Seller alone is the account party, into which
the Seller alone makes deposits and from which the Seller alone (or the
Administrator hereunder) has the power to make withdrawals;

(x) pay all of the Seller’s operating expenses from the Seller’s own assets
(except for certain payments by any Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i)) and pay its own liabilities out of its own funds;

(xi) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than

 

29



--------------------------------------------------------------------------------

the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (A) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (B) the incurrence of obligations under this Agreement,
(C) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the applicable Originator thereunder for the
purchase of Receivables from such Originator under the Receivables Sale
Agreement, and (D) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;

(xii) maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement;

(xiii) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Administrator;

(xiv) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(xv) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained;

(xvi) operate its business and activities such that it (A) does not hold itself
out as having agreed to guarantee or be obligated for the debts of any
Originator or any Affiliate thereof, (B) does not hold out its credit as being
available to satisfy the obligations of any Originator or any Affiliate thereof
and (C) has not pledged assets for the benefit of any Originator or any
Affiliate thereof; and

 

30



--------------------------------------------------------------------------------

(xvii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Cravath, Swaine & Moore
LLP, as counsel for the Seller, in connection with the closing or initial
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

(j) Collections. Such Seller Party will cause (i) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (ii) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to the Purchased Assets are remitted directly to the
Seller or any Affiliate of the Seller, the Seller will remit (or will cause all
such payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, the Seller will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Administrator, Market Street and the LC Bank. The Seller will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Administrator as contemplated by this Agreement.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
the Administrator, Market Street or the LC Bank.

(l) Payment to Applicable Originator. With respect to any Receivable purchased
by the Seller from an Originator, such sale shall be effected under, and in
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Seller Parties.

Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, that:

(a) Change in Name, Jurisdiction of Organization. Such Seller Party will not
change (i) its name as it appears in official filings in its jurisdiction of
organization, (ii) its status as a “registered organization” (within the meaning
of any applicable enactment of the UCC), (iii) its organizational identification
number, if any, issued by its

 

31



--------------------------------------------------------------------------------

jurisdiction of organization, or (iv) its jurisdiction of organization unless it
shall have: (A) given the Administrator at least thirty (30) days’ prior written
notice thereof and (B) delivered to the Administrator all financing statements,
instruments and other documents requested by the Administrator in connection
with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrator pursuant to Section 8.2(b), such Seller Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Administrator shall have received, at least ten (10) days before the
proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock-Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock-Box; provided, however, that
the Servicer may make changes in instructions to Obligors regarding payments if
such new instructions require such Obligor to make payments to another existing
Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any material change
or material amendment to the Credit and Collection Policy unless, at least 30
days prior to such material change or material amendment, it has delivered to
the Administrator a copy of the Credit and Collection Policy then in effect and
notice (i) indicating such proposed change or amendment, and (ii) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectability of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Administrator’s consent thereto. Except as
provided in Section 8.2(d), the Servicer will not, and will not permit any
Originator to, extend, amend or otherwise modify the terms of any Receivable or
any Contract related thereto other than in accordance with the Credit and
Collection Policy.

(d) Sales, Liens. The Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the Purchased
Assets, or assign any right to receive income with respect thereto (other than,
in each case, the sale hereunder and the creation of a security interest therein
in favor of the Administrator as provided for herein or in any Transaction
Document), and the Seller will defend the right, title and interest of the
Secured Parties in, to and under any of the foregoing property, against all
claims of third parties claiming through or under the Seller or any Originator.
The Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory the sale of which gives rise to any Receivable.

(e) Use of Proceeds. The Seller will not use the proceeds of the Purchases for
any purpose other than (i) paying for Receivables and Related Security under and
in accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes (as defined therein) to the extent
permitted thereunder and under the Receivables Sale Agreement, (ii) paying its
ordinary and necessary operating expenses when and as due, and (iii) making
Restricted Junior Payments to the extent permitted under this Agreement.

 

32



--------------------------------------------------------------------------------

(f) Termination Date Determination. The Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to any Originator in respect thereof, without the prior written
consent of the Administrator, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

(g) Restricted Junior Payments. The Seller will not make any Restricted Junior
Payment if after giving effect thereto, the Seller’s Net Worth (as defined in
the Receivables Sale Agreement) would be less than the Required Capital Amount
(as defined in the Receivables Sale Agreement).

(h) Seller Indebtedness. The Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Aggregate
Unpaids, (ii) the Subordinated Loans (as defined in the Receivables Sale
Agreement), (iii) other current accounts payable arising in the ordinary course
of business and not overdue, (iv) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (v) the incurrence of obligations under this Agreement, (vi) the
incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the Originators thereunder for the purchase of
Receivables from such Originators under the Receivables Sale Agreement, and
(vii) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement. The Seller shall not hold out
its credit as available to satisfy the obligations of others, pledge its assets
for the benefit of any other entity, make loans or advances to any other entity
or acquire obligations or securities of its shareholders.

(i) Prohibition on Additional Negative Pledges. No such Seller Party will enter
into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon the Purchased Assets except as contemplated by the Transaction
Documents, or otherwise prohibiting or restricting any transaction contemplated
hereby or by the other Transaction Documents, and no such Seller Party will
enter into or assume any agreement creating any Adverse Claim upon the
Subordinated Notes (as defined in the Receivables Sale Agreement).

(j) Contract Provisions. Except for customary adjustments in the ordinary course
of business, such Seller Party will not (and will not permit any Originator to)
permit any Contract with respect to any Receivable to contain provisions that
either (i) permit or provide for any reduction in the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon or (ii) could
otherwise hinder the ability to receive Collections with respect to such
Receivable.

 

33



--------------------------------------------------------------------------------

Article VIII

Administration and Collection

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Arch is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Administrator may, upon the occurrence of an
Unmatured Amortization Event (other than one arising as a result of a Voluntary
Termination, unless another Unmatured Amortization Event occurs), designate as
Servicer any Person to succeed Arch or any successor Servicer provided that the
Rating Agency Condition is satisfied.

(b) Arch may delegate, and Arch hereby advises the Administrator, Market Street
and the LC Bank that it has delegated, to each Originator, as sub-servicer of
the Servicer, certain of its duties and responsibilities as Servicer hereunder
in respect of the Receivables originated by such Originator. Without the prior
written consent of the Administrator (which consent shall not be unreasonably
withheld) Arch shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) the Seller, (ii) any
Originator, and (iii) with respect to certain Defaulted Receivables, outside
collection agencies in accordance with its customary practices. Neither the
Seller nor the Originators shall be permitted to further delegate to any other
Person any of the duties or responsibilities of the Servicer delegated to it by
Arch. If at any time the Administrator shall designate as Servicer any Person
other than Arch, all duties and responsibilities theretofore delegated by Arch
to the Seller or any Originator may, at the discretion of the Administrator, be
terminated forthwith on notice given by the Administrator to Arch and to the
Seller and such Originator.

(c) Notwithstanding the foregoing subsection (b): (i) Arch shall be and remain
primarily liable to the Administrator, Market Street and the LC Bank for the
full and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Administrator, Market Street and the LC Bank shall be
entitled to deal exclusively with Arch in matters relating to the discharge by
the Servicer of its duties and responsibilities hereunder. The Administrator,
Market Street and the LC Bank shall not be required to give notice, demand or
other communication to any Person other than Arch in order for communication to
the Servicer and its sub-servicer or other delegate with respect thereto to be
accomplished. Arch, at all times that it is the Servicer, shall be responsible
for providing any sub-servicer or other delegate of the Servicer with any notice
given to the Servicer under this Agreement.

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

 

34



--------------------------------------------------------------------------------

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement in a form reasonably acceptable to the Administrator with each bank
party to a Collection Account at any time. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall promptly
remit such items to the Person identified to it as being the owner of such
remittances. From and after the date the Administrator delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Administrator
may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Administrator and, at all
times thereafter, the Seller and the Servicer shall not deposit or otherwise
credit, and shall not permit any other Person to deposit or otherwise credit to
such new depositary account any cash or payment item other than Collections.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of the Seller, Market Street and the LC Bank their
respective shares of the Collections in accordance with Article II. The Servicer
shall, upon the request of the Administrator during the occurrence of an
Unmatured Amortization Event, segregate, in a manner acceptable to the
Administrator, all cash, checks and other instruments received by it from time
to time constituting Collections from the general funds of the Servicer or the
Seller prior to the remittance thereof in accordance with Article II. If the
Servicer shall be required to segregate Collections pursuant to the preceding
sentence, the Servicer shall segregate and deposit with a bank designated by the
Administrator such allocable share of Collections of Receivables set aside for
Market Street and the LC Bank on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Administrator, Market Street or the LC Bank under
this Agreement. The Administrator shall have the right to direct the Servicer to
commence or settle any legal action with respect to any Receivable (whether or
not such Receivable is a Defaulted or Delinquent Receivable) of an Obligor which
is an Obligor under any Defaulted or Delinquent Receivable; provided, however,
that the Servicer shall not be required to comply with such direction if the
Seller determines, in its reasonable business judgment, that it is preferable
not to enforce or settle any Delinquent or Defaulted Receivable, in which case
such Defaulted or Delinquent Receivable (and, at the option of the
Administrator, any other Receivable of such Obligor) shall be treated as a
Deemed Collection, and payment shall be made thereon in a manner consistent with
Section 1.4.

 

35



--------------------------------------------------------------------------------

(e) The Servicer shall hold in trust for the Seller and the Administrator,
Market Street and the LC Bank all Records that (i) evidence or relate to the
Receivables, the related Contracts and Related Security or (ii) are otherwise
necessary or desirable to collect the Receivables and shall, as soon as
practicable upon demand of the Administrator during the occurrence of an
Unmatured Amortization Event, deliver or make available to the Administrator all
such Records (other than any Record that contains confidentiality provisions
(except for Records as to which the related Obligor has consented to such
delivery) that cannot be satisfied by the execution and delivery of a
confidentiality agreement), at a place selected by the Administrator. The
Servicer shall, as soon as practicable following receipt thereof turn over to
the Seller any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables. The Servicer shall, from time to time
at the request of the Administrator, Market Street or the LC Bank, furnish to
Market Street and the LC Bank (promptly after any such request) a calculation of
the amounts set aside for Market Street and the LC Bank pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or the Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrator, be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices.

The Administrator is authorized at any time to date and to deliver to the
Collection Banks the Collection Notices. The Seller hereby transfers to the
Administrator for the benefit of Market Street and the LC Bank, effective when
the Administrator delivers such notice, the exclusive ownership and control of
each Lock-Box and the Collection Accounts. In case any authorized signatory of
the Seller whose signature appears on a Collection Account Agreement shall cease
to have such authority before the delivery of such notice, such Collection
Notice shall nevertheless be valid as if such authority had remained in force.
The Seller hereby authorizes the Administrator, and agrees that the
Administrator shall be entitled (a) at any time after delivery of the Collection
Notices, to endorse the Seller’s name on checks and other instruments
representing Collections, (b) at any time after the occurrence of an
Amortization Event, to enforce the Receivables, the related Contracts and the
Related Security, and (c) at any time after the occurrence of an Amortization
Event, to take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Administrator rather than the Seller.

 

36



--------------------------------------------------------------------------------

Section 8.4 Responsibilities of the Seller.

Anything herein to the contrary notwithstanding, the exercise by the
Administrator, on behalf of Market Street and the LC Bank, of the
Administrator’s rights hereunder shall not release the Servicer, any Originator
or the Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. The Administrator, Market Street and
the LC Bank shall have no obligation or liability with respect to any
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of the Seller or any Originator thereunder.

Section 8.5 Receivables Reports.

The Servicer shall prepare and forward to the Administrator (a) on each Monthly
Reporting Date, a Monthly Report and an electronic file of the data contained
therein, (b) at such times as the Administrator may request upon reasonable
advance notice, a listing by Obligor of all Receivables together with an aging
of such Receivables, (c) on the last Business Day of each month from June
through and including November, a Collateral Certificate as of the 15th day of
such month and an electronic file of the data contained therein, if the Seller
requests a Purchase during such month and has not delivered a Collateral
Certificate or a Monthly Report within the two weeks preceding the proposed
Purchase Date and (d) on the day two (2) Business Days after the request of the
Administrator during the months of June through and including November, a
Collateral Certificate as of the 15th day of such month and an electronic file
of the data contained therein; provided, however, that the Administrator’s
request under this Section 8.5(d) shall be limited to no more than one per
month.

Section 8.6 Servicing Fee.

As compensation for the Servicer’s servicing activities on their behalf, the
Servicer shall be paid the Servicing Fee in arrears on each Settlement Date out
of Collections.

Article IX

Amortization Events

Section 9.1 Amortization Events.

The occurrence of any one or more of the following events shall constitute an
Amortization Event:

(a) Any of the Seller Parties shall fail to make any payment or deposit required
to be made by it under the Transaction Documents and such failure shall continue
for three (3) Business Days.

(b)(i) Any representation or warranty made by any of the Seller Parties in this
Agreement or the Receivables Sale Agreement shall prove to have been incorrect
in any respect when made or deemed made, (ii) any information contained in any
Monthly Report shall prove to have been incorrect in any respect when made, or
(iii) any representation, warranty, certification or statement (other than
relating to projections or other forward-looking information) made by any of the
Seller Parties in any other

 

37



--------------------------------------------------------------------------------

Transaction Document or in any other document delivered pursuant hereto or
thereto (other than in a Monthly Report) shall prove to have been incorrect in
any material respect when made or deemed made; provided, that no such event
shall constitute an Amortization Event unless such event is unremedied for a
period of ten (10) Business Days after the earlier to occur of (i) written
notice thereof shall have been given by the Administrator to such Seller Party
or (ii) an Authorized Officer of such Seller Party shall have actual knowledge
thereof or should have had knowledge thereof if such Authorized Officer had
exercised reasonable care in the performance of his or her duties; provided,
further, that no grace period shall apply to Section 5.1(f), 5.1(i), 5.1(j),
5.1(n), 5.1(p), 5.1(u) or 5.1(v); and provided, further, no such event shall
constitute an Amortization Event if the Seller shall have timely paid to the
Administrator the Deemed Collection required to be paid as a result of such
event in accordance with Section 1.4.

(c) Any of the Seller Parties shall fail to perform or observe any covenant
contained in Section 7.2 or Section 8.5 when due.

(d) Any of the Seller Parties shall fail to perform or observe any other
covenant or agreement under any Transaction Documents and such failure shall
continue for ten (10) consecutive Business Days.

(e) Failure of the Seller to pay any Indebtedness (other than the Aggregate
Unpaids) when due or the default by the Seller in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of the Seller
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.

(f) Failure of Arch or any of its Subsidiaries other than the Seller to pay
Indebtedness in excess of $10,000,000 in aggregate principal amount
(hereinafter, “Material Indebtedness”) when due (after giving effect to any
applicable grace periods with respect thereto); or the default by Arch or any of
its Subsidiaries other than the Seller in the performance of any term, provision
or condition contained in any agreement under which any Material Indebtedness
was created or is governed, the effect of which is to cause, or to permit the
holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity and, unless such
Material Indebtedness is earlier accelerated, such default is not cured within
15 days after its occurrence; or any Material Indebtedness of Arch or any of its
Subsidiaries other than the Seller shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

(g) An Event of Bankruptcy shall occur with respect to any Seller Party or any
of its Subsidiaries.

 

38



--------------------------------------------------------------------------------

(h) As at the end of any Calculation Period:

(i) the three-month rolling average Delinquency Ratio shall exceed (y) for the
periods ending in April through August, 4.0% and (z) for all other periods,
7.0%,

(ii) the three-month rolling average Default Ratio shall exceed 2.5%,

(iii) the three-month rolling average Dilution Ratio shall exceed 8.0%,

(iv) the Account Receivable Turnover Ratio shall be less than 6.0%, or

(v) the Days Sales Outstanding Ratio shall be less than 80.0.

(i) A Change of Control shall occur.

(j)(i) One or more final judgments of a court of competent jurisdiction for the
payment of money in an aggregate amount of $12,500 or more shall be entered
against the Seller or (ii) one or more final judgments of a court of competent
jurisdiction for the payment of money in an amount in excess of $10,000,000,
individually or in the aggregate, shall be entered against Arch or any of its
Subsidiaries (other than the Seller) on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for sixty (60) consecutive days without
a stay of execution.

(k) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to the Seller
under the Receivables Sale Agreement.

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of the Seller, or any Originator shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrator for the benefit of Market
Street and the LC Bank shall cease to have a valid and perfected first priority
security interest in the Receivables, its Collections, “Supporting Obligations”
(as defined in Article 9 of the UCC in effect in each relevant jurisdiction),
the Seller’s right, title and interest in, to and under each of the Transaction
Documents to which it is a party, returned goods the sale of which gave rise to
any Receivable, security interests in favor of the Seller that secures payment
of such Receivable and all other items of Related Security in which an interest
therein may be perfected by the filing of a financing statement under Article 9
of the UCC and proceeds of the foregoing, or any Person shall contest the
Administrator’s perfected first priority ownership interest in that portion of
the Related Security in which perfection cannot be accomplished under Article 9
of the relevant UCC, or any Secured Party shall incur any loss resulting from
the Seller’s failure to perfect Administrator’s ownership interest in that
portion of the Related Security in which perfection cannot be accomplished under
Article 9 of the relevant UCC.

 

39



--------------------------------------------------------------------------------

(m) On any day, the Aggregate Invested Amount shall exceed the Purchase Limit,
and such failure shall continue unremedied for three (3) Business Days.

(n) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Receivables or the
Related Security or the PBGC shall, file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the Receivables or the Related
Security, and any such lien shall not have been released within the earlier to
occur of (i) seven (7) days after the date of such filing and (ii) the day on
which the Administrator becomes aware of such filing.

(o) Any Plan of any Seller Party or any of its ERISA Affiliates:

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Tax Code
or Section 302 of ERISA for any plan year or a waiver of such standard is sought
or granted with respect to such Plan under applicable law, the terms of such
Plan or Section 412 of the Tax Code or Section 303 of ERISA; or

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

(iii) shall require Arch or any of its ERISA Affiliates to provide security
under applicable law, the terms of such Plan, Section 401 or 412 of the Tax Code
or Section 306 or 307 of ERISA; or

(iv) results in a liability to Arch or any of its ERISA Affiliates under
applicable law, the terms of such Plan, or Title IV ERISA,

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.

(p) Any event shall occur which has, or could be reasonably expected to have a
Material Adverse Effect.

(q) On any day a report is required to be delivered in accordance with
Section 8.5, the Asset Coverage Ratio is less than 1.0, and such failure shall
continue unremedied for three (3) Business Days.

(r) Any Letter of Credit is drawn upon and, unless as a result of the LC Bank’s
failure to provide the notice required by Section 1.9, not fully reimbursed
pursuant to Section 1.9 (including, if applicable, with the proceeds of any
funding by the Issuer) within one Business Day from the date of such draw

Section 9.2 Remedies.

Upon the occurrence and during the continuation of an Amortization Event, the
Administrator may, or upon the direction of LC Bank or the Required Liquidity
Banks shall, take any of the following actions: (a) except upon a Voluntary
Termination (unless another

 

40



--------------------------------------------------------------------------------

Amortization Event occurs), replace the Person then acting as Servicer,
(b) declare the Facility Termination Date to have occurred, whereupon
Reinvestments shall immediately terminate and the Facility Termination Date
shall forthwith occur, all without demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Seller Parties; provided,
however, that upon the occurrence of an Event of Bankruptcy with respect to a
Seller Party, the Facility Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by such Seller Party, (c) deliver the Collection Notices to the
Collection Banks, (d) exercise all rights and remedies of a secured party upon
default under the UCC and other applicable laws, and (e) notify Obligors of the
Administrator’s security interest in the Receivables and other Purchased Assets.
The aforementioned rights and remedies shall be without limitation, and shall be
in addition to all other rights and remedies of the Administrator, Market Street
and the LC Bank otherwise available under any other provision of this Agreement,
by operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

Article X

Indemnification

Section 10.1 Indemnities by the Seller Parties.

Without limiting any other rights that the Administrator, Market Street or the
LC Bank may have hereunder or under applicable law, (a) the Seller hereby agrees
to indemnify (and pay upon demand to) the Administrator, Market Street, the LC
Bank, each of the Liquidity Banks and each of the respective assigns, officers,
directors, agents and employees of the foregoing (each, an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by Market Street or any of its Liquidity Banks or the LC Bank of an
interest in the Receivables, and (b) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer’s activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (a) and (b):

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the United States, the Indemnified Party’s jurisdiction
of organization (or in the case of an individual, his or her jurisdiction

 

41



--------------------------------------------------------------------------------

of primary residence) or any other jurisdiction in which such Indemnified Party
has established a taxable nexus other than in connection with the transactions
contemplated hereby, on or measured by the overall net income of such
Indemnified Party to the extent that the computation of such taxes is consistent
with the characterization for income tax purposes of the acquisition by Market
Street and/or the LC Bank of Receivables as a loan or loans by Market Street or
the LC Bank to the Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of the Seller Parties or limit the recourse of Market Street or the LC
Bank to the Seller Parties for amounts otherwise specifically provided to be
paid by the Seller Parties under the terms of this Agreement. Without limiting
the generality of the foregoing indemnification, the Seller shall indemnify the
Administrator, Market Street and the LC Bank for Indemnified Amounts (including,
without limitation, losses in respect of uncollectible receivables, regardless
of whether reimbursement therefor would constitute recourse to the Seller or the
Servicer) relating to or resulting from:

(i) any representation or warranty made by a Seller Party or any Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by the Seller, the Servicer or any Originator to comply in any
material respect with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of any Originator to keep or perform any of its obligations, express
or implied, with respect to any Contract;

(iii) any failure of the Seller, the Servicer or any Originator to perform in
any material respect its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

 

42



--------------------------------------------------------------------------------

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the Purchased Assets or any
other investigation, litigation or proceeding relating to the Seller, the
Servicer or any Originator in which any Indemnified Party becomes involved as a
result of any of the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event of the type described in Section 9.1(g);

(x) any failure of the Seller to acquire and maintain legal and equitable title
to, and ownership of any of the Purchased Assets from the applicable Originator,
free and clear of any Adverse Claim (other than as created hereunder); or any
failure of the Seller to give reasonably equivalent value to any Originator
under the Receivables Sale Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action (except as created
by the Transaction Documents);

(xi) any failure to vest and maintain vested in the Administrator for the
benefit of Market Street and the LC Bank, or to transfer to the Administrator
for the benefit of the Secured Parties, a valid first priority perfected
security interests in the Purchased Assets, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Purchased Assets, and
the proceeds thereof, whether at the time of any Purchase or at any subsequent
time;

(xiii) any action or omission by a Seller Party which reduces or impairs the
rights of the Administrator, Market Street or the LC Bank with respect to any
Purchased Assets or the value of any Purchased Assets;

(xiv) any attempt by any Person to void any Purchase or the Administrator’s
security interest in the Purchased Assets under statutory provisions or common
law or equitable action; and

 

43



--------------------------------------------------------------------------------

(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Section 10.2 Increased Cost and Reduced Return.

If after the date hereof, any Funding Source or the LC Bank shall be charged any
fee, expense or increased cost (other than taxes) on account of the adoption of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency or on account of the adoption of any change in (or change in the
interpretation of) any generally accepted accounting principles or regulatory
account principles applicable to such Funding Source or the LC Bank (a
“Regulatory Change”): (a) that subjects (or has the effect of subjecting) any
Funding Source or the LC Bank to any charge or withholding on or with respect to
any Funding Agreement or a Funding Source’s obligations under a Funding
Agreement or any Letter of Credit, as applicable, or on or with respect to the
Receivables, or (b) that imposes, modifies or deems applicable (or has the
effect of imposing, modifying or deeming applicable) any reserve assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of a Funding Source or the LC Bank, or credit
extended by a Funding Source or the LC Bank pursuant to a Funding Agreement or a
Letter of Credit, as applicable or (c) that imposes (or has the effect of
imposing) any other condition the result of which is to increase the cost to a
Funding Source or the LC Bank of performing its obligations under a Funding
Agreement or a Letter of Credit, as applicable, or to reduce the rate of return
on a Funding Source’s or the LC Bank’s capital as a consequence of its
obligations under a Funding Agreement or a Letter of Credit, as applicable, or
to reduce the amount of any sum received or receivable by a Funding Source or LC
Bank under a Funding Agreement or a Letter of Credit, as applicable or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, promptly upon demand by the
Administrator, the Seller shall pay to the Administrator, for the benefit of the
relevant Funding Source or LC Bank, as applicable, such amounts charged to such
Funding Source or the LC Bank or such amounts to otherwise compensate such
Funding Source or the LC Bank for such increase costs or such reduction;
provided, however, that no Funding Source or LC Bank shall be entitled to any
compensation for any increased costs under this Section 10.2 unless the
Administrator, such Funding Source or the LC Bank delivers a reasonably detailed
certificate to the Seller setting forth the amounts and the basis for such
increased costs. For avoidance of doubt, any interpretation or implementation of
Accounting Research Bulleting No. 51 by the Financial Accounting Standards Board
(including Interpretation No. 46: Consolidation of Variable Interest Entities)
promulgated after the date hereof shall constitute an adoption, change, request
or directive, and any implementations thereof shall be a “Regulatory Change.”

 

44



--------------------------------------------------------------------------------

Section 10.3 Other Costs and Expenses.

The Seller shall pay to the Administrator, Market Street and the LC Bank
promptly on demand all reasonable costs and out-of-pocket expenses in connection
with the preparation, execution, delivery and administration of the Transaction
Documents and the transactions contemplated thereby, the Liquidity Agreement,
any Letter of Credit and, to the extent directly related to this Agreement, the
Program Documents (including any amendments or modifications of or supplements
to the Program Documents directly related to this Agreement), including without
limitation, the cost of Market Street’s and the LC Bank’s auditors auditing the
books, records and procedures of the Seller, reasonable fees and out-of-pocket
expenses of legal counsel for Market Street, the LC Bank and the Administrator
with respect thereto and with respect to advising Market Street and the LC Bank
and the Administrator as to their respective rights and remedies under this
Agreement. The Seller shall pay to the Administrator promptly on demand any and
all reasonable costs and expenses of the Administrator, Market Street and LC
Bank, if any, including reasonable counsel fees and expenses in connection with
the enforcement of this Agreement and the other documents delivered hereunder
and in connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event. The Seller shall reimburse Market Street and the LC Bank promptly on
demand for all other costs and expenses incurred by Market Street or the LC Bank
(“Other Costs”), including, without limitation, the cost of auditing Market
Street’s or the LC Bank’s books by certified public accountants, the cost of
rating the Commercial Paper by independent financial rating agencies, and the
reasonable fees and out-of-pocket expenses of counsel for Market Street and the
LC Bank or any counsel for any shareholder of Market Street or the LC Bank with
respect to advising Market Street or the LC Bank or such shareholder as to
matters relating to Market Street’s or the LC Bank’s operations.

Section 10.4 Allocations.

Market Street and the LC Bank shall in its reasonable judgment allocate the
liability for Other Costs among the Seller and other Persons with whom Market
Street or the LC Bank has entered into agreements to purchase interests in or
finance receivables and other financial assets (“Other Customers”). If any Other
Costs are attributable to the Seller and not attributable to any Other Customer,
the Seller shall be solely liable for such Other Costs. However, if Other Costs
are attributable to Other Customers and not attributable to the Seller, such
Other Customer shall be solely liable for such Other Costs. All allocations to
be made pursuant to the foregoing provisions of this Article X shall be made by
Market Street and the LC Bank in their sole discretion and shall be binding on
the Seller and the Servicer.

Article XI

The Administrator

Section 11.1 Authorization and Action.

Each of Market Street and the LC Bank, on behalf of itself and its assigns,
hereby designates and appoints PNC to act as its agent and administrator under
this Agreement and under each other Transaction Document, and authorizes the
Administrator to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Administrator by the terms of this Agreement and
the other Transaction Documents together with such powers as are reasonably
incidental thereto, including, without limitation, the power to perfect all
security interests granted under the Transaction Documents.

 

45



--------------------------------------------------------------------------------

Section 11.2 PNC and Affiliates.

PNC and its Affiliates may generally engage in any kind of business with Seller,
Servicer, any Obligor, any of their respective Affiliates and any Person who may
do business with or own securities of any of the foregoing, all as if PNC were
not Administrator and without any duty to account therefor to Market Street or
the LC Bank.

Article XII

Assignments and Participations

Section 12.1 Assignments and Participations by Market Street and the LC Bank.

(a) Each of the parties hereto, on behalf of its successors and assigns, hereby
agrees and consents to the complete or partial sale by Market Street of all or
any portion of its rights under, interest in, title to and obligations under
this Agreement to the Liquidity Banks pursuant to the Liquidity Agreement,
regardless of whether such sale constitutes an assignment or the sale of a
participation in such rights and obligations. The LC Bank, with the prior
written consent of the Administrator and the Seller (such consent not to be
unreasonably withheld, conditioned or delayed), may assign any of its interests,
rights and obligations hereunder to an Eligible Assignee; provided, that (i) the
amount to be assigned by the LC Bank hereunder shall not be less than $5,000,000
and (ii) prior to the effective date of any such assignment, the assignee and
assignor shall have executed and delivered to the Administrator an assignment
and acceptance agreement in form and substance satisfactory to the
Administrator; provided, further, that the Seller’s consent shall not be
required if an Amortization Event or Unmatured Amortization Event has occurred
and is continuing.

(b) Notwithstanding anything contained in Section 12.1(a), the LC Bank may sell
participations in all or any part of any Incremental Purchase or Incremental
Purchases made by it to another bank or other entity (the “LC Participant”) so
long as (i) no such grant of a participation shall, without the consent of the
Seller, require the Seller to file a registration statement with the SEC and
(ii) no holder of any such participation shall be entitled to require it to take
or omit to take any action hereunder except that it may agree with such
participant that, without such LC Participant’s consent, it will not consent to
an amendment, modification or waiver referred to in Section 13.1. Any such LC
Participant shall not have any rights hereunder or under the Transaction
Documents except that such LC Participant shall have rights under Sections 10.2
and 10.3 hereunder as if it were the LC Bank hereunder; provided that no such LC
Participant shall be entitled to receive any payment pursuant to such sections
which is greater in amount than the payment which the LC Bank would have
otherwise been entitled to receive in respect of the participation interest so
sold.

 

46



--------------------------------------------------------------------------------

Section 12.2 Prohibition on Assignments by the Seller Parties.

No Seller Party may assign any of its rights or obligations under this Agreement
without the prior written consent of the Administrator, Market Street and the LC
Bank and without satisfying the Rating Agency Condition.

Article XIII

Miscellaneous

Section 13.1 Waivers and Amendments.

No failure or delay on the part of the Administrator, Market Street or the LC
Bank in exercising any power, right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given. No provision of this Agreement may be
amended, supplemented, modified or waived except in writing in accordance with
the provisions of this Section 13.10. Market Street, the LC Bank, the Seller and
the Administrator, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that any material amendment,
waiver or other modification of this Agreement shall require satisfaction of the
Rating Agency Condition.

Section 13.2 Notices.

Except as provided in this Section 13.2, all communications and notices provided
for hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(a) if given by telecopy, upon the receipt thereof, (b) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (c) if given by any other means, when
received at the address specified in this Section 13.2. The Seller hereby
authorizes the Administrator to effect Purchases and Interest Period and Yield
Rate selections based on telephonic notices made by any Person whom the
Administrator in good faith believes to be acting on behalf of the Seller. The
Seller agrees to deliver promptly to the Administrator a written confirmation of
each telephonic notice signed by an authorized officer of the Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by the
Administrator, the records of the Administrator shall govern absent manifest
error.

Section 13.3 Protection of Administrator’s Security Interest.

(a) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrator may request, to
perfect, protect or more

 

47



--------------------------------------------------------------------------------

fully evidence the Administrator’s security interest in the Purchased Assets, or
to enable the Administrator, Market Street or the LC Bank to exercise and
enforce their rights and remedies hereunder; provided, however, that unless and
until an Amortization Event or an Unmatured Amortization Event has occurred, no
Seller Party shall be required to take any actions to establish, maintain or
perfect the Seller’s ownership interest in the Related Security other than the
filing of financing statements under the UCC of all appropriate jurisdictions.
During the occurrence and continuance of an Unmatured Amortization Event or an
Amortization Event, the Administrator may, or the Administrator may direct the
Seller or the Servicer to, notify the Obligors of Receivables, at the Seller’s
expense, of the ownership or security interests of Market Street or the LC Bank
under this Agreement. During the occurrence and continuance of an Unmatured
Amortization Event or an Amortization Event, the Administrator may direct the
Seller or Servicer (and if the Seller or Servicer fails to do so) Administrator
may direct that payments of all amounts due or that become due under any or all
Receivables be made directly to an account specified by the Administrator or its
designee which may be an account of the Administrator or its designee. The
Seller or the Servicer (as applicable) shall, at the Administrator’s request,
withhold the identities of the Administrator, Market Street and the LC Bank in
any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Administrator, Market Street or the LC Bank may (but shall not be required to)
upon notice to such Seller Party perform, or cause performance of, such
obligations, and the Administrator’s, Market Street’s or the LC Bank’s costs and
expenses incurred in connection therewith shall be payable by the Seller as
provided in Section 10.3. The Seller Parties irrevocably authorize the
Administrator at any time and from time to time in the sole discretion of the
Administrator, and appoints the Administrator as its attorney-in-fact, to act on
behalf of the Seller Parties (i) to execute on behalf of the Seller as debtor
and to file financing statements necessary or desirable in the Administrator’s
sole discretion to perfect and to maintain the perfection and priority of the
interest of Market Street and the LC Bank in the Receivables and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Receivables as a financing statement in such
offices as the Administrator in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Administrator’s
security interest in the Purchased Assets, for the benefit of the Secured
Parties. This appointment is coupled with an interest and is irrevocable. Each
of the Seller Parties hereby authorizes the Administrator to file financing
statements and other filing or recording documents with respect to the
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of the Seller Parties, in such form and in such offices as the
Administrator reasonably determines appropriate to perfect or maintain the
perfection of the security interest of the Administrator hereunder including,
without limitation, financing statements naming Seller as debtor describing the
collateral as “all assets” or “all personal property of the debtor, whether now
owned and existing or hereafter arising or acquired.” Each of the Seller Parties
acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the

 

48



--------------------------------------------------------------------------------

express prior written approval by the Administrator, consenting to the form and
substance of such filing or recording document. Each of the Seller Parties
approves, authorizes and ratifies any filings or recordings made by or on behalf
of the Administrator in connection with the perfection of the security interests
in favor of the Seller or the Administrator.

Section 13.4 Confidentiality.

(a) Each of the Seller Parties shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of any confidential or
proprietary information with respect to the Administrator, Market Street and the
LC Bank and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that the Seller Parties and their respective officers and
employees may disclose such information to such Seller Party’s directors,
external accountants and attorneys and in accordance with any applicable law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceeding (whether or not having the force or effect of
law).

(b) Anything herein to the contrary notwithstanding, the Seller Parties hereby
consent to the disclosure of any nonpublic information with respect to it (i) to
the Administrator, the Liquidity Banks, the LC Bank or Market Street by each
other, (ii) by the Administrator, Market Street or the LC Bank to any
prospective or actual assignee or participant of any of them and (iii) by the
Administrator to any rating agency, Commercial Paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to Market Street or any
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which PNC acts as the administrator or agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided that each such Person is informed of the confidential nature
of such information. In addition, Market Street, the LC Bank and the
Administrator may disclose any such nonpublic information in accordance with any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

(c) Market Street, the LC Bank and the Administrator shall each maintain and
shall cause each of its employees and officers to maintain the confidentiality
of any confidential or proprietary information with respect to each Originator,
the Obligors and their respective businesses obtained by it in connection with
the due diligence evaluations, structuring, negotiating and execution of the
Transaction Documents, and the consummation of the transactions contemplated
herein and any other activities of Market Street, the LC Bank or the
Administrator arising from or related to the transactions contemplated herein
provided, however, that each of Market Street, the LC Bank and the Administrator
and its employees and officers shall be permitted to disclose such confidential
or proprietary information: (i) to any Liquidity Bank, (ii) to any prospective
or actual assignee or participant of Market Street, the LC Bank or the
Administrator who execute a confidentiality agreement for the benefit of any
Originator and Seller on terms comparable to those required of Market Street,
the LC Bank and the Administrator hereunder with respect to such disclosed
information, (iii) to any rating agency, provider of a surety, guaranty or
credit or liquidity enhancement to Market Street, (iv) to any

 

49



--------------------------------------------------------------------------------

officers, directors, employees, outside accountants and attorneys of any of the
foregoing, and (v) to the extent required pursuant to any applicable law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings with competent jurisdiction (whether or not
having the force or effect of law).

(d) Notwithstanding any other express or implied agreement to the contrary
contained herein, the parties agree and acknowledge that each of them and each
of their employees, representatives, and other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure, except to the extent that confidentiality is reasonably
necessary to comply with U.S. federal or state securities laws. For purposes of
this paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).

Section 13.5 Bankruptcy Petition.

The Seller, the Servicer, the Administrator, the LC Bank and each Liquidity Bank
hereby covenants and agrees that, prior to the date that is one year and one day
after the payment in full of all outstanding senior indebtedness of Market
Street, it will not institute against, or join any other Person in instituting
against, Market Street any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceeding under the laws of the
United States or any state of the United States.

Section 13.6 Limitation of Liability.

Except with respect to any claim arising out of the willful misconduct or gross
negligence of Market Street, the Administrator, the LC Bank or any Liquidity
Bank, no claim may be made by a Seller Party or any other Person against Market
Street, the Administrator, the LC Bank or any Liquidity Bank or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Seller Parties hereby waive, release,
and agree not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

50



--------------------------------------------------------------------------------

Section 13.7 No Recourse Against Market Street.

The obligations of Market Street under this Agreement are solely the limited
liability company obligations of Market Street. No recourse shall be had for any
obligation, covenant or agreement (including, without limitation, the payment of
any amount owing in respect to this Agreement or the payment of any Fee
hereunder or for any other obligation or claim) arising out of or based upon
this Agreement or any other agreement, instrument or Transaction Document
entered into pursuant hereto or in connection herewith against any member,
employee, officer, director, manager, administrator or organizer of Market
Street, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise.

Section 13.8 Limitation on Payments.

Notwithstanding any provisions contained in this Agreement to the contrary,
Market Street shall not, and shall not be obligated to, pay any amount pursuant
to this Agreement unless (a) Market Street has received funds which may be used
to make such payment and which funds are not required to repay the Commercial
Paper when due and (b) after giving effect to such payment, either (i) there is
sufficient liquidity availability (determined in accordance with the Program
Documents), under all of the liquidity facilities for Market Street’s commercial
paper program, to pay the “Face Amount” (as defined below) of all outstanding
Commercial Papers when due or (ii) all Commercial Papers are paid in full. Any
amount which Market Street does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or an obligation of Market Street for any such
insufficiency unless and until such payment may be made in accordance with
clauses (a) and (b) above. The agreements in this Section shall survive
termination of this Agreement and payment of all obligations hereunder. As used
in this Section, the term “Face Amount” means, with respect to outstanding
Commercial Papers, (x) the face amount of any such Commercial Papers issued on a
discount basis, and (y) the principal amount of, plus the amount of all interest
accrued and to accrue thereon to the stated maturity date of, any such
Commercial Papers issued on an interest-bearing basis.

Section 13.9 CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW AND EXCEPT TO
THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF SELLER OR THE
SECURITY INTEREST OF THE ADMINISTRATOR, FOR THE BENEFIT OF THE SECURED PARTIES,
IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF NEW YORK.

Section 13.10 CONSENT TO JURISDICTION.

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK, IN ANY ACTION OR

 

51



--------------------------------------------------------------------------------

PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATOR, MARKET STREET OR THE
LC BANK TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
ADMINISTRATOR, MARKET STREET OR THE LC BANK OR ANY AFFILIATE OF THE
ADMINISTRATOR, MARKET STREET OR THE LC BANK INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 13.11 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 13.12 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by the Seller Parties pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and the
provisions of Section 13.4 through and including Section 13.14 shall be
continuing and shall survive any termination of this Agreement.

(c) Each of the Seller Parties, Market Street, the LC Bank and the Administrator
hereby acknowledges and agrees that the Liquidity Banks are hereby made express
third party beneficiaries of this Agreement and each of the other Transaction
Documents.

 

52



--------------------------------------------------------------------------------

(d) This Agreement amends and restates the Existing Agreement in its entirety,
effective as of the Closing Date, and is not intended to constitute a novation
of the obligations thereunder. Nothing contained herein shall terminate any
security interests or subordinations previously granted in favor of TPF or STRH
in connection with the Existing Agreement and the transactions contemplated
thereby; such security interests and subordinations are being assigned by TPF
and STRH to Market Street and the Administrator, as applicable; and such
security interest and subordinations shall continue in full force and effect in
favor of Market Street, the LC Bank and the Administrator, as applicable, from
and after the Closing Date.

Section 13.13 Counterparts; Severability; Section References.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Delivery of an executed counterpart of a signature
page to this Agreement by fax or other means of electronic transmission shall be
effective as delivery of a manually executed counterpart of a signature page to
this Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 13.14 Characterization.

(a) It is the intention of the parties hereto that, other than for federal,
state and local income and franchise tax purposes, each Purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which Purchase
shall provide Market Street and/or the LC Bank with the full benefits of
ownership of the applicable Purchased Assets. Except as specifically provided in
this Agreement, each sale of a Purchased Asset hereunder is made without
recourse to the Seller; provided, however, that (i) the Seller shall be liable
to Market Street, the LC Bank and the Administrator for all representations,
warranties, covenants and indemnities made by the Seller pursuant to the terms
of this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by Market Street, the LC Bank or the Administrator or
any assignee thereof of any obligation of the Seller or any Originator or any
other person arising in connection with the Receivables, the Related Security,
or the related Contracts, or any other obligations of the Seller or any
Originator. It is the intention of the parties hereto that for federal, state
and local income and franchise tax purposes Market Street’s and/or the LC Bank’s
acquisition of the Purchased Assets shall be treated as a secured loan by Market
Street and the LC Bank to the Seller, and each party hereto agrees to
characterize all Purchases hereunder as secured loans on all tax returns filed
by such party

 

53



--------------------------------------------------------------------------------

(b) In addition to any ownership interest which the Administrator, Market Street
or the LC Bank may from time to time acquire pursuant hereto, the Seller hereby
grants to the Administrator for the ratable benefit of Market Street, each
Liquidity Bank and the LC Bank a valid security interest in all of the Seller’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under all Receivables now existing or hereafter arising, the Collections, each
Lock-Box, each Collection Account, all Related Security, all other rights and
payments relating to such Receivables, all proceeds of the foregoing and all
other assets of the Seller prior to all other liens on and security interests
therein to secure the prompt and complete payment of the Aggregate Unpaids. The
Administrator, on behalf of Market Street, each Liquidity Bank and the LC Bank,
shall have, in addition to the rights and remedies that it may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

[signature pages follow]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

ARCH CHEMICALS RECEIVABLES CORP. By:  

/S/    W. PAUL BUSH        

Name:   W. Paul Bush Title:   VP and Treasurer

 

Address: US Mail: c/o Arch Chemicals, Inc. 501 Merritt 7 P.O. Box 5204 Norwalk,
CT 06856-5204 Hand Delivery: c/o Arch Chemicals, Inc. 501 Merritt 7 Norwalk, CT
06851 Attention:                      Corporate Secretary Telephone No.:
            (203) 229-3576 Facsimile No.:              (203) 229-3143

 

ARCH CHEMICALS, INC. By:  

/S/    W. PAUL BUSH        

Name:   W. Paul Bush Title:   Treasurer

 

Address: US Mail: 501 Merritt 7 P.O. Box 5204 Norwalk, CT 06856-5204 Hand
Delivery: 501 Merritt 7 Norwalk, CT 06851 Attention:
                     Corporate Secretary Telephone No.:             (203)
229-2900 Facsimile No.:              (203) 229-2713

 

55



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC By:  

/S/    DORIS J. HEARN        

Name:   Doris J. Hearn Title:   Vice President Address:

Market Street Funding LLC

c/o AMACAR Group, L.L.C.

6525 Morrison Boulevard, Suite 318

Charlotte, North Carolina 28211 Attention:                    Douglas K. Johnson
Telephone No.            704-365-0569 Facsimile No.:            704-365-1362
With a copy to:

PNC Bank, National Association

One PNC Plaza, 26th Floor

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707 Attention:                    William Falcon
Telephone No.:            412-762-5442 Facsimile No.:             412-762-9184

 

56



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

/S/    WILLIAM P. FALCON        

Name:   William P. Falcon Title:   Vice President Address: PNC Bank, National
Association

One PNC Plaza, 26th Floor

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Attention:                    William Falcon Telephone
No.:            412-762-5442 Facsimile No.:             412-762-9184

 

57



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as LC Bank By:  

/S/    ROBERT M. MARTIN        

Name:   Robert M. Martin Title:   Senior Vice President Address: PNC Bank,
National Association Two Tower Center East Brunswick, NJ 08816 Attention:
                     Robert Martin Telephone No.:             203-861-0219
Facsimile No.:              203-861-0340

 

58



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in the Agreement and the Exhibits and Schedules thereto, the following
terms shall have the meanings set forth in this Exhibit I (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).
If a capitalized term is used in the Agreement, or any Exhibit or Schedule
thereto, and is not otherwise defined therein or in this Exhibit I, such term
shall have the meaning assigned thereto in Exhibit I to the Receivables Sale
Agreement (hereinafter defined).

Accounts Receivable Turnover Ratio: As of any Cut-Off Date, the ratio computed
by dividing (a) the aggregate amount of Receivables generated during the 12
Calculation Periods ending on such Cut-Off Date by (b) the average of the
aggregate Outstanding Balance of all Receivables as of the last 12 Cut-Off
Dates; provided that in no event shall any Excluded Receivable be included in
the numerator or denominator of the foregoing computation.

Adjusted Dilution Ratio: At any time, the rolling average of the Dilution Ratio
for the 12 Calculation Periods then most recently ended.

Administrator: As defined in the preamble to this Agreement.

Administrator’s Account: Administrator’s Account # 1002422076, ABA
No. 043000096, at PNC’s office at One PNC Plaza, 249 Fifth Avenue, Pittsburgh,
Pennsylvania, Attn: William Falcon, Reference: Market Street Funding LLC/Arch
Chemicals Receivables Corp. Transaction.

Adverse Claim: A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person’s assets or properties in favor of any other
Person.

Affiliate: With respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

Aggregate Invested Amount: On any date of determination, the sum of (a) the
aggregate Invested Amount of Purchased Assets of Market Street plus (b) the LC
Amount outstanding on such date.

Aggregate Reduction: As defined in Section 1.3(b).

Aggregate Unpaids: At any time, an amount equal to the sum of (a) the Aggregate
Invested Amount, plus (b) all Recourse Obligations (whether due or accrued) at
such time.

Agreement: This Amended and Restated Receivables Purchase Agreement, as it may
be amended or modified and in effect from time to time.

 

I-1



--------------------------------------------------------------------------------

Alternate Base Rate: For any day, the rate per annum equal to the sum of (a) the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Effective Rate, plus (b) the Applicable Margin.
For purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the date of
each such change.

Amortization Date: The earliest to occur of (a) the day on which any of the
conditions precedent set forth in Section 6.2 are not satisfied, (b) the
Business Day immediately prior to the occurrence of an Event of Bankruptcy with
respect to a Seller Party, (c) the Business Day specified in a written notice
from the Administrator following the occurrence of any other Amortization Event,
and (d) the date which is ten (10) Business Days after the Administrator’s
receipt of written notice from the Seller that it wishes to terminate the
facility evidenced by this Agreement.

Amortization Event: As defined in Article IX.

Applicable Margin: As defined in the Fee Letter.

Arch: Arch Chemicals, Inc.

Asset Coverage Ratio: As of any date of determination, the ratio computed by
dividing (a) the sum of (i) the Net Pool Balance and (ii) the amount of cash
collateral held in the LC Collateral Account, by (b) the sum of (i) Aggregate
Invested Amount, plus (ii) the Required Reserve.

Authorized Officer: With respect to any Person, its president, chief executive
officer, any vice president, corporate controller, treasurer or chief financial
officer.

Broken Funding Costs: For any Purchased Asset which: (a) is funded with Pooled
Commercial Paper and has its Invested Amount reduced without compliance by the
Seller with the notice requirements hereunder, or which is funded with other
Commercial Paper and has its Investment Amount reduced on any date other than a
Settlement Date, or (b) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (c) is assigned by Market
Street to the Liquidity Banks under the Liquidity Agreement or terminated prior
to the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (i) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Interest Periods or the tranche periods for
Commercial Paper determined by the Administrator to relate to such Purchased
Asset (as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (b) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
Invested Amount of such Purchased Asset if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (ii) the sum of (A) to the extent all or a portion of such Invested Amount
is allocated to another Purchased Asset, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Invested Amount for
the new Purchased Asset, and (B) to the extent such Invested Amount is not
allocated to another Purchased Asset, the income, if any, actually received
during the remainder of such period by the holder of such Purchased Asset from
investing the portion of such Invested Amount not so allocated.

 

I-2



--------------------------------------------------------------------------------

Business Day: Any day on which banks are not authorized or required to close in
New York, New York, Philadelphia, Pennsylvania or Pittsburgh, Pennsylvania, and,
(a) if the applicable Business Day relates to any computation or payment to be
made with respect to the LIBO Rate, any day on which dealings in dollar deposits
are carried on in the London interbank market, and (b) if the applicable
Business Day relates to any computation or payment to be made with respect to
any Purchased Asset funded through the issuance of Commercial Paper or any CP
Costs, any day on which commercial paper markets in the United States are open.

Calculation Period: A calendar month.

Canadian Obligor: An Obligor which, if a natural person, is a resident of an
Eligible Province or Territory, or, if a corporation or other business
organization, is organized under the laws of Canada or any Eligible Province or
Territory and has its chief executive office in an Eligible Province or
Territory.

Cash Purchase Price: With respect to any Incremental Purchase of a Purchased
Asset, the amount paid to the Seller for such Purchased Asset which shall not
exceed the least of (a) the amount requested by the Seller in the applicable
Purchase Notice, (b) the unused portion of the Purchase Limit on the applicable
purchase date and (c) the excess, if any, of the Net Pool Balance (less the
Required Reserve) on the applicable purchase date over the aggregate outstanding
amount of Aggregate Invested Amount determined as of the date of the most recent
Monthly Report or Collateral Certificate.

Change of Control: (a) the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 51% or more of the outstanding shares of voting stock entitled to elect
a majority of the board of directors of Arch, or (b) Arch ceases to own 100% of
the outstanding shares of voting stock of the Seller.

Charge-Offs: All Receivables (other than Excluded Receivables) not previously
deemed Defaulted Receivables that are written off by the Servicer or should, in
accordance with the Credit and Collection Policy, be written off as
uncollectible.

Closing Date: October 6, 2009.

Collateral Certificate: A certificate, in substantially the form of Exhibit IX
hereto (appropriately completed), furnished by the Servicer to the Administrator
pursuant to Section 8.5.

Collection Account: Each concentration account, depositary account, lock-box
account or similar account in which any Collections are collected or deposited
and which is listed on Exhibit IV.

Collection Account Agreement: An agreement in form reasonably acceptable to the
Administrator among an Originator, Servicer, the Seller, the Administrator and a
Collection Bank establishing control over a Collection Account.

Collection Bank: At any time, any of the banks holding one or more Collection
Accounts.

 

I-3



--------------------------------------------------------------------------------

Collection Notice: A notice, in substantially the form attached to a Collection
Account Agreement from the Administrator to a Collection Bank.

Collections: With respect to any Receivable, all cash collections and other cash
proceeds in respect of such Receivable, including, without limitation, all
Finance Charges or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable.

Commercial Paper: Promissory notes of Market Street issued by Market Street in
the commercial paper market to fund the Purchased Assets.

Commitment: (a) As to Market Street, its commitment to make Purchases up to
$80,000,000 and (b) as to the LC Bank, its commitment to issue or to cause the
issuance of Letters of Credit up to $30,000,000, as each such dollar amount may
be reduced pursuant to Section 1.1(b) of this Agreement.

Concentration Limit:

(a) For any Group A Obligor 12.0% of the aggregate Outstanding Balance of all
Eligible Receivables;

(b) For any Group B Obligor, 6.0% of the aggregate Outstanding Balance of all
Eligible Receivables; or

(c) For any Group C Obligor, 4.0% of the aggregate Outstanding Balance of all
Eligible Receivables;

(d) For any Group D Obligor, 3.0% of the aggregate Outstanding Balance of all
Eligible Receivables;

(e) For any Special Obligor, 27.5% of the aggregate Outstanding Balance of all
Eligible Receivables;

(f) For all Canadian Obligors in the aggregate, 5.0% of the aggregate
Outstanding Balance of all Eligible Receivables;

(g) For all Permitted Government Receivables, 3.0% of the aggregate Outstanding
Balance of all Eligible Receivables;

(h) For all Receivables with terms allowing for payment within 91-180 days after
invoice date, 25.0% of the aggregate Outstanding Balance of all Eligible
Receivables;

(i) For all Receivables denominated in Canadian Dollars, 5.0% of the aggregate
Outstanding Balance of all Eligible Receivables;

provided that the limitations set forth in the foregoing clauses (a)-(e) shall
apply to each specified Obligor and its Affiliates, considered as if they were
one and the same Person;

 

I-4



--------------------------------------------------------------------------------

provided further that with respect to a single Canadian Obligor, the Group C
Obligor and Group D Obligor Concentration Limits set forth above shall apply.

Confidential Contracts: Those Contracts which require that their existence or
terms not be disclosed to third parties, including Market Street, the LC Bank or
the Administrator.

Contingent Obligation: Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

Contract: With respect to any Receivable, any and all instruments, agreements,
invoices or other writings pursuant to which such Receivable arises or which
evidences such Receivable.

CP Costs: For each day, the sum of (a) discount or interest accrued on that
portion of Market Street’s Commercial Paper that is allocated to fund the
Purchased Assets, plus (b) any and all accrued commissions in respect of
placement agents and commercial paper dealers, and issuing and paying agent fees
incurred, in respect of such Commercial Paper for such day, plus (c) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase or financing facilities which are funded by such Commercial Paper for
such day, plus (d) the Applicable Margin, minus (e) any accrual of income net of
expenses received on such day from investment of collections received under all
receivable purchase or financing facilities funded substantially with such
Commercial Paper for such day, minus (f) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
investment of Market Street pursuant to the terms of any receivable purchase or
financing facilities funded substantially with such Commercial Paper. In
addition to the foregoing costs, if the Seller shall request any Purchase during
any period of time determined by the Administrator in its sole discretion to
result in incrementally higher CP Costs applicable to such Purchase, the
principal associated with any such Purchase shall, during such period, be deemed
to be funded by Market Street in a special pool (which may include capital
associated with other receivable purchase or financing facilities) for purposes
of determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such principal.

Credit Agreement: That certain Revolving Credit Agreement, dated as of June 15,
2006, among the Servicer, Banc of America Securities, L.L.C., as Joint Lead
Arranger and Joint Book Manager, Bank of America, National Association, and
Citizens Bank of Massachusetts, as Co-Syndication Agents, the lenders party
thereto, J.P. Morgan Securities Inc., as Joint Lead Arranger and Joint Book
Manager, STRH, as Documentation Agent, and JPMorgan Chase Bank, N.A., as
Administrative Agent, as amended through the date of Amendment No. 3 to this
Agreement without giving effect to any amendments thereto after the date of
Amendment No. 3 to this Agreement unless specifically consented to in writing by
the Administrator.

 

I-5



--------------------------------------------------------------------------------

Credit and Collection Policy: The Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VII hereto, as modified from time to time in accordance
with this Agreement.

Cut-Off Date: The last day of a Calculation Period.

Days Sales Outstanding Ratio: On any date of determination, the ratio computed
as of the most recent Cut-Off Date by dividing (a) the average of the aggregate
Outstanding Balance of all Receivables as of the last 3 Cut-Off Dates by (b) the
quotient of (i) the aggregate amount of Receivables generated during the 3
Calculation Periods ending on such Cut-Off Date divided by (ii) 90.

Deemed Collections: Collections deemed received by the Seller under Section 1.4.

Default Horizon Ratio: As of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (a) the sum of (i) the aggregate Receivables
(other than Excluded Receivables) generated by the Originators during the four
(4) Calculation Periods ending on such Cut-Off Date, plus (ii) the lesser of
(A) 100% or (B) the Weighted Average Credit Percentage multiplied by the
aggregate Receivables (other than Excluded Receivables) generated by the
Originators during the Calculation Period ending four (4) months prior to such
Cut-Off Date, plus, only if the Weighted Average Credit Percentage is greater
than 100%, (iii) the product of (A) the Weighted Average Credit Percentage minus
100% multiplied by (B) the aggregate Receivables (other than Excluded
Receivables) generated by the Originators during the Calculation Period ending
five (5) months prior to such Cut-Off Date, by (b) the Net Pool Balance as of
such Cut-Off Date.

Default Rate: A rate per annum equal to the greater of (a) sum of (i) the
Alternate Base Rate plus (ii) 3.0%, changing when and as the Alternate Base Rate
changes and (b) the sum of (i) the LIBO Rate plus (ii) 1.50% changing when and
as such LIBO Rate changes.

Default Ratio: As of any Cut-Off Date, the ratio (expressed as a percentage)
computed by dividing (a) the total amount (without double-counting) of
Receivables (other than Excluded Receivables) which became Defaulted Receivables
or Charge-Offs during the Calculation Period that includes such Cut-Off Date, by
(b) the aggregate Receivables (other than Excluded Receivables) generated by the
Originators during the Calculation Period occurring six (6) months prior to the
Calculation Period ending on such Cut-Off Date.

Defaulted Receivable: A Receivable (other than an Excluded Receivable): (a) as
to which the Obligor thereof has suffered an Event of Bankruptcy; (b) which,
consistent with the Credit and Collection Policy, would be written off the
Seller’s books as uncollectible; or (c) as to which any payment, or part
thereof, remains unpaid for 121 days or more from the original due date for such
payment.

Deferred Purchase Price: With respect to any Incremental Purchase of Purchased
Assets, the amount available pursuant to Clause seventh of Sections 2.2(b) and
2.3.

Delinquency Ratio: At any time, a percentage equal to (a) the aggregate
Outstanding Balance of all Receivables (other than Excluded Receivables) that
were Delinquent Receivables at such time divided by (b) the aggregate
Outstanding Balance of all Receivables (other than Excluded Receivables) at such
time.

 

I-6



--------------------------------------------------------------------------------

Delinquent Receivable: A Receivable (other than an Excluded Receivable) as to
which any payment, or part thereof, remains unpaid for more than 60 days from
the original due date for such payment.

Dilution: The amount of any reduction or cancellation of the Outstanding Balance
of a Receivable (other than an Excluded Receivable) as described in Section 1.4.

Dilution Reserve: On any date of determination, computed as of the most recent
Cut-Off Date, the product of (a) the sum of (i) the product of (A) the Stress
Factor times (B) the Adjusted Dilution Ratio plus (ii) the Dilution Volatility
Component times (b) the Dilution Horizon Ratio.

Dilution Horizon Ratio: As of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (a) the aggregate Receivables (other than
Excluded Receivables) generated by the Originators during the two previous
Calculation Periods ending on such Cut-Off Date, by (b) the Net Pool Balance as
of such Cut-Off Date.

Dilution Ratio: As of any Cut-Off Date, a ratio (expressed as a percentage),
computed by dividing (a) the total amount of decreases in Outstanding Balances
due to Dilutions during the Calculation Period ending on such Cut-Off Date, by
(b) the aggregate Receivables (other than Excluded Receivables) generated by the
Originators during the Calculation Period occurring two (2) months prior to the
Calculation Period ending on such Cut-Off Date.

Dilution Volatility Component: The product (expressed as a percentage) of
(a) the difference between (i) the highest two (2)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (ii) the Adjusted
Dilution Ratio, and (b) a fraction, the numerator of which is equal to the
amount calculated in (a)(i) of this definition and the denominator of which is
equal to the amount calculated in (a)(ii) of this definition.

Drawing Date As defined in Section 1.9.

Eligible Assignee: A commercial bank having a combined capital and surplus of at
least $250,000,000 with a rating of its (or its parent holding company’s)
short-term securities equal to or higher than (a) A-1 by S&P and (b) P-1 by
Moody’s.

Eligible Province or Territory: Ontario, British Columbia, Prince Edward Island,
Saskatchewan, Alberta and The Yukon.

Eligible Receivable: At any time, a Receivable:

(a) the Obligor of which (i) if a natural person, is a resident of the United
States or an Eligible Province or Territory, or, if a corporation or other
business organization, is organized under the laws of the United States or any
political subdivision thereof and has its chief executive office in the United
States or under the laws of Canada or any Eligible Province or Territory and has
its chief executive office in an Eligible Province or Territory, and (ii) is not
an Affiliate of any of the parties hereto,

 

I-7



--------------------------------------------------------------------------------

(b) that arises under a Contract,

(c) which is not a Defaulted Receivable or a Delinquent Receivable,

(d) which is not a Government Receivable other than a Permitted Government
Receivable,

(e) which by its terms is due and payable within 180 days of the original
billing date therefor and has not had its payment terms extended more than once,

(f) which is an “account” within the meaning of Section 9-102(a)(2) of the UCC
of all applicable jurisdictions,

(g) which is denominated and payable only in United States dollars or Canadian
dollars in the United States or Canada,

(h) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms,

(i) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator,

(j) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation except any such contravention or
violation which does not have an adverse effect on the Receivables,

(k) which satisfies all applicable requirements of the Credit and Collection
Policy,

(l) which was generated in the ordinary course of the applicable Originator’s
business,

(m) which arises from the sale of goods, or the provision of services, to the
related Obligor by the applicable Originator, and except for incidental amounts,
relating to, for example the delivery or shipment of the related goods to the
Obligor, not from the sale of goods or provision of services by any other Person
(in whole or in part),

(n) which is not subject to any current dispute, right of rescission, set-off,
counterclaim or any other defense (including defenses arising out of violations
of usury laws) of the applicable Obligor against the applicable Originator or
any other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase the goods or merchandise the
sale of which shall have given rise

 

I-8



--------------------------------------------------------------------------------

to such Receivable (except with respect to sale discounts effected pursuant to
the Contract, or defective goods returned in accordance with the terms of the
Contract); provided, however, that if such dispute, offset, counterclaim or
defense affects only a portion of the Outstanding Balance of such Receivable,
then such Receivable may be deemed an Eligible Receivable to the extent of the
portion of such Outstanding Balance which is not so affected, and provided,
further, that Receivables of any Obligor which has any accounts payable by the
applicable Originator or by a wholly-owned Subsidiary of such Originator (thus
giving rise to a potential offset against such Receivables) may be treated as
Eligible Receivables to the extent that the Obligor of such Receivables has
agreed pursuant to a written agreement in form and substance satisfactory to the
Administrator, that such Receivables shall not be subject to such offset,

(o) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

(p) as to which each of the representations and warranties contained in
Section 5.1(g), Section 5.1(i), Section 5.1(j), Section 5.1(r), Section 5.1(s),
Section 5.1(t) and Section 5.1(u) is true and correct;

(q) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to the Seller under and in accordance with
the Receivables Sale Agreement, and the Seller has good and marketable title
thereto free and clear of any Adverse Claim; and

(r) The Obligor of which is not Vitafoam Canada.

ERISA: The Employee Retirement Income Security Act of 1974, as amended from time
to time, and any rule or regulation issued thereunder.

ERISA Affiliate: Any trade or business (whether or not incorporated) under
common control with Arch within the meaning of Section 414(b) or (c) of the Tax
Code (and Sections 414(m) and (o) of the Tax Code for purposes of provisions
relating to Section 412 of the Tax Code).

Event of Bankruptcy: Shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

I-9



--------------------------------------------------------------------------------

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

Excess Concentration Amount: At any time with respect to any Obligor, group of
Obligors or group of Receivables described in clauses (a)-(i) of the definition
of “Concentration Limit” (but without duplication), the amount, if any, by which
the aggregate Outstanding Balance of all Eligible Receivables of such Obligor,
group of Obligors, or group of Receivables, exceeds the Concentration Limit for
such Obligor, group of Obligors, or group of Receivables in each case, at such
time.

Excluded Receivable: Any Receivable as to which the Obligor (a) if a natural
person, is a resident of a province of territory of Canada that is not an
Eligible Province or Territory, or, (b) if a corporation or other business
organization, is organized under the laws of a province or territory of Canada
(other than an Eligible Province or Territory) or any political subdivision
thereof and has its chief executive office in a province or territory of Canada
(other than an Eligible Province or Territory), or (c) is Vitafoam Canada.

Facility Account: The Seller’s account no. 1028866222 at PNC.

Facility Termination Date: The earliest to occur of (a) the Liquidity
Termination Date, (b) the Amortization Date, (c) the Scheduled LC Terminate Date
and (d) October 5, 2010.

Federal Bankruptcy Code: Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

Federal Funds Effective Rate: means, for any day the greater of (a) the average
rate per annum as determined by PNC at which overnight Federal funds are offered
to PNC for such day by major banks in the interbank market, and (b) if PNC is
borrowing overnight funds from a Federal Reserve Bank that day, the average rate
per annum at which such overnight borrowings are made on that day. Each
determination of the Federal Funds Effective Rate by PNC shall be conclusive and
binding on the Seller except in the case of manifest error.

Fee Letter: That certain letter agreement dated as of the date hereof among the
Seller, Arch and the Administrator, as it may be amended, restated or otherwise
modified and in effect from time to time.

Final Payout Date: The date on which all Aggregate Unpaids have been paid in
full and the Purchase Limit has been reduced to zero.

Finance Charges: With respect to a Contract, any finance, interest, late payment
charges or similar charges owing by an Obligor pursuant to such Contract.

 

I-10



--------------------------------------------------------------------------------

Foreign Currency Reserve: An amount equal to 10% of the U.S. dollar spot
market-equivalent of all Eligible Receivables otherwise included in the Net Pool
Balance which are denominated in Canadian dollars.

Funding Agreement: (a) the Liquidity Agreement (b) any other Program Support
Agreement and (c) any other agreement or instrument executed by any Funding
Source with or for the benefit of Market Street.

Funding Source: (a) any Liquidity Bank, (b) Program Support Provider or (c) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to Market Street.

GAAP: Generally accepted accounting principles in effect in the United States of
America as in effect from time to time.

Government Acts: As defined in Section 1.13.

Government Receivable: A Receivable as to which the Obligor is any nation or
government, any federal, state, local or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government including
any authority or other quasi-governmental entity established to perform any of
such functions.

Governmental Authority: Means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

Group A Obligor: Means any Obligor with a short-term rating of at least:
(a) “A1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “A” or better by S&P on its long-term senior unsecured and
uncreditenhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, a rating of “A2” or better by
Moody’s on its long-term senior unsecured and uncreditenhanced debt securities.

Group B Obligor: Means an Obligor, not a Group A Obligor, with a short-term
rating of at least: (a) “A-2” by S&P, or if such Obligor does not have a
short-term rating from S&P, a rating of “BBB+” to “A-” by S&P on its long-term
senior unsecured and uncreditenhanced debt securities, and (b) “P-2” by Moody’s,
or if such Obligor does not have a short-term rating from Moody’s, a rating of
“Baa1” to “A3” by Moody’s on its long-term senior unsecured and uncreditenhanced
debt securities.

Group C Obligor: Means an Obligor, not a Group A Obligor or a Group B Obligor,
with a short-term rating of at least: (a) “A-3” by S&P, or if such Obligor does
not have a short-term rating from S&P, a rating of “BBB” to “BBB-” by S&P on its
long-term senior unsecured and uncreditenhanced debt securities, and (b) “P-3”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s, a
rating of “Baa2” to “Baa3” by Moody’s on its long-term senior unsecured and
uncreditenhanced debt securities.

 

I-11



--------------------------------------------------------------------------------

Group D Obligor: Means any Obligor that is not a Group A Obligor, Group B
Obligor, Group C Obligor, Special Obligor, Canadian Obligor or an Obligor of
Permitted Government Receivables.

Incremental Purchase: A purchase of one or more Purchased Assets which increases
the total outstanding Aggregate Invested Amount hereunder. For the avoidance of
doubt, an Incremental Purchase shall include, a purchase or deemed purchase of
Purchased Assets under the Agreement which (a) is paid for in cash (other than
through Reinvestments), (b) treated as an Incremental Purchase pursuant to
Section 1.2(b) of the Agreement and/or any of the provisions set forth in
Sections 1.6 through 1.15 of the Agreement or (c) without double counting any of
the amounts described in clause (a) or (b), above, is the result of the issuance
of Commercial Paper by Market Street, pursuant to the Agreement or otherwise,
the proceeds of which are used to reimburse draws on the LC Bank under any
Letter of Credit, whether on, prior to or after the date any such draw is
treated as or deemed to be an Incremental Purchase under the Agreement.

Indebtedness: Of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
(e) capitalized lease obligations, (f) net liabilities under interest rate swap,
exchange or cap agreements, (g) Contingent Obligations and (h) liabilities in
respect of unfunded vested benefits under plans covered by Title IV of ERISA.

Indemnified Amounts: As defined in Section 10.1(a).

Indemnified Party: As defined in Section 10.1(a).

Independent Director: As defined in Section 7.1(i)(v).

Interest Period: With respect to any Purchased Asset funded through a Liquidity
Funding:

(c) if Yield for such Purchased Asset is calculated on the basis of the LIBO
Rate, a period of one, two or three months, or such other period as may be
mutually agreeable to the Administrator and the Seller, commencing on a Business
Day selected by the Seller or the Administrator pursuant to this Agreement. Such
Interest Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Interest Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Interest Period shall end on the last Business Day
of such succeeding month; or

(d) if Yield for such Purchased Asset is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by the
Seller and agreed to by the Administrator, provided that no such period shall
exceed one month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month,

 

I-12



--------------------------------------------------------------------------------

such Interest Period shall end on the immediately preceding Business Day. In the
case of any Interest Period which commences before the Facility Termination Date
and would otherwise end on a date occurring after the Facility Termination Date,
such Interest Period shall end on the Facility Termination Date. The duration of
each Interest Period which commences after the Facility Termination Date shall
be of such duration as selected by the Administrator.

Invested Amount: Of any Purchased Asset means, at any time, (a) the Cash
Purchase Price of such Purchased Asset (including a Cash Purchase Price paid
pursuant to Section 1.2(b)), minus (b) the sum of the aggregate amount of
Collections and other payments received by the Administrator which in each case
are applied to reduce such Invested Amount in accordance with the terms and
conditions of this Agreement; provided that such Invested Amount shall be
restored (in accordance with Section 2.4) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.

ISP98 Rules As defined in Section 1.7.

LC Amount At any time, the then aggregate face amount of the outstanding Letters
of Credit.

LC Bank As defined in the preamble to this Agreement.

LC Collateral Account The account designated as the LC Collateral Account
established and maintained by the Administrator (for the benefit of the
LC Bank), or such other account as may be so designated as such by the
Administrator.

Letter of Credit Any stand-by letter of credit issued by the LC Bank for the
account of the Seller pursuant to the Agreement.

Letter of Credit Application As defined in Section 1.7.

LIBO Rate: For any Interest Period, the rate per annum determined on the basis
of (a) the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the Invested Amount offered for a term comparable to such Interest
Period, which rates appear on Telerate page 3750 (or any successor page)
effective as of 11:00 A.M., London time, two Business Days prior to the first
day of such Interest Period (the “Rate Setting Day”) or if such rate is
unavailable, the rate per annum (rounded upwards, if necessary, to the nearest
1/100th of one percent) based on the rates at which deposits in U.S. dollars for
one month are displayed on page “LIBOR” of the Reuters Screen as of 11:00 a.m.
(London time) on the Rate Setting Day (it being understood that if at least
two (2) such rates appear on such page, the rate will be the arithmetic mean of
such displayed rates), provided that if no such offered rates appear on such
pages, the LIBO Rate for such Interest Period will be the arithmetic average
(rounded upwards, if necessary, to the next higher 1/100th of 1%) of rates
quoted by not less than two major banks in New York, New York, selected by the
Administrator, at approximately 10:00 a.m. (New York City time), two Business
Days prior to the first day of such Interest Period, for deposits in
U.S. dollars offered by leading European banks for a period comparable to such
Interest Period in an amount comparable to the Invested Amount, divided by
(b) one minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the
Administrator in respect of Eurocurrency liabilities, as defined in Regulation D
of the Board of Governors of the Federal Reserve System as in effect from time
to time (expressed as a decimal), applicable to such Interest Period plus
(c) the Applicable Margin.

 

I-13



--------------------------------------------------------------------------------

Liquidity Agreement: That certain Liquidity Asset Purchase Agreement dated as of
the date hereof by and among Market Street, the Administrator, PNC, as liquidity
agent, and the banks from time to time party thereto, as the same may be
amended, restated and/or otherwise modified from time to time in accordance with
the terms thereof.

Liquidity Bank: Each bank from time to time party to the Liquidity Agreement
(other than the Administrator acting in its capacity as the Administrator
thereunder).

Liquidity Commitment: As to each Liquidity Bank, its commitment under the
Liquidity Agreement. The Liquidity Commitments, in the aggregate, shall equal
102% of the greater of (a) the Purchase Limit hereunder, and (b) the Aggregate
Invested Amount.

Liquidity Funding: A purchase by any Liquidity Bank pursuant to its Liquidity
Commitment of all or any portion of a Purchased Asset or any advance under any
other Program Support Agreement that is used to fund a Purchase hereunder.

Liquidity Termination Date: The earlier to occur of (a) the “Liquidity
Termination Date” set forth in the Liquidity Agreement, as amended from time to
time which date is October 5, 2010, and (b) the occurrence of an Event of
Bankruptcy with respect to Market Street.

Lock-Box: Each locked postal box with respect to which a bank who has executed a
Collection Account Agreement has been granted exclusive access for the purpose
of retrieving and processing payments made on the Receivables and which is
listed on Exhibit IV.

Loss Reserve: For any Calculation Period, the product (expressed as a
percentage) of (a) the Stress Factor, times (b) the highest three-month rolling
average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (c) the Default Horizon Ratio as of
the immediately preceding Cut-Off Date.

Market Street: As defined in the preamble to this Agreement.

Material Adverse Effect: A material adverse effect on (a) the financial
condition or operations of Arch and its Subsidiaries taken as a whole, (b) the
ability of any Seller Party to perform its obligations under this Agreement,
(c) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (d) the Administrator’s security interest, for the benefit
of the Secured Parties, in the Receivables generally or in any significant
portion of the Receivables, the Related Security or the Collections with respect
thereto, or (e) the collectability of the Receivables generally or of any
material portion of the Receivables.

Material Indebtedness: As defined in Section 9.1(f).

Monthly Report: A report, in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Administrator
pursuant to Section 8.5.

 

I-14



--------------------------------------------------------------------------------

Monthly Reporting Date: (a) The 1st Business Day prior to each Settlement Date,
or (b) such other days of any month as the Administrator may request in
connection with Section 8.5 hereof.

Moody’s: Moody’s Investors Service, Inc.

Net Pool Balance: At any time, the aggregate Outstanding Balance of all Eligible
Receivables at such time reduced by (a) the Excess Concentration Amount and
(b) the Foreign Currency Reserve.

Obligor: A Person obligated to make payments pursuant to a Contract.

Order: As defined in Section 1.14.

Originator(s): Arch Chemicals, Inc., a Virginia corporation, Arch Treatment
Technologies, Inc., a Virginia corporation, Arch Wood Protection, Inc., a
Delaware corporation, and Arch Personal Care Products, L.P., a New Jersey
limited partnership.

Other Costs: As defined in Section 10.3.

Other Customers: As defined in Section 10.4.

Outstanding Balance: Of any Receivable at any time means the then outstanding
principal balance thereof.

Participant: As defined in Section 12.2.

PBGC: The Pension Benefit Guaranty Corporation, or any successor thereto.

Pension Plan: A pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA which Arch sponsors or maintains, or to which it makes, is
making, or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five plan years.

Permitted Government Receivable: A general obligation of a state or municipal
government or any agency, branch, division, district, or other political
subdivision thereof, or a general obligation of the United States government or
any agency, branch, division, department, or other political subdivision thereof
to the extent and that such obligation has complied with the Assignment of
Claims Act

Person: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

Plan: An employee benefit plan (as defined in Section 3(3) of ERISA) which Arch
or any of its ERISA Affiliates sponsors or maintains or to which Arch or any of
its ERISA Affiliates makes, is making, or is obligated to make contributions and
includes any Pension Plan, other than a Plan maintained outside the United
States primarily for the benefit of Persons who are not U.S. residents.

 

I-15



--------------------------------------------------------------------------------

Pooled Commercial Paper: Commercial Paper notes of Market Street subject to any
particular pooling arrangement by Market Street, but excluding Commercial Paper
issued by Market Street for a tenor and in an amount specifically requested by
any Person in connection with any agreement effected by Market Street.

Prime Rate: A rate per annum equal to the prime rate of interest announced from
time to time by PNC (which is not necessarily the lowest rate charged to any
customer), changing when and as said prime rate changes.

Program Documents: The Liquidity Agreement, the documents under which
Administrator performs its obligations with respect to Market Street’s
commercial paper program and the other documents to be executed and delivered in
connection therewith, as amended, supplemented, restated or otherwise modified
from time to time.

Program Support Agreement: Includes the Liquidity Agreement and any other
agreement entered into by any Program Support Provider providing for: (a) the
issuance of one or more letters of credit for the account of Market Street,
(b) the issuance of one or more surety bonds for which Market Street is
obligated to reimburse the applicable Program Support Provider for any drawings
thereunder, (c) the sale by Market Street to any Program Support Provider of
Purchased Assets and/or (d) the making of loans and/or other extensions of
credit to Market Street in connection with Market Street’s
receivables-securitization program contemplated in the Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder (but
excluding any discretionary advance facility provided by the Administrator).

Program Support Provider: Includes any Liquidity Provider and any other Person
(other than any customer of Market Street) now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, Market Street pursuant to any Program Support Agreement.

Proposed Reduction Date: As defined in Section 1.3(a).

Purchase: An Incremental Purchase or a Reinvestment.

Purchase Date: Each Business Day on which a Purchase is made hereunder.

Purchase Limit: $80,000,000.

Purchase Notice: As defined in Section 1.2.

Purchase Price: The sum of the (a) Cash Purchase Price and (b) Deferred Purchase
Price.

Purchased Assets: All of the Seller’s right, title and interest, whether now
owned and existing or hereafter arising in and to all of the Receivables, the
Related Security, the Collections and all proceeds of the foregoing, which
right, title and interest is transfer to Market Street and/or the LC Bank, as
applicable pursuant to the terms of this Agreement.

 

I-16



--------------------------------------------------------------------------------

Rating Agency Condition: That Market Street has received written notice from S&P
and Moody’s that an amendment, a change or a waiver will not result in a
withdrawal or downgrade of the then current ratings on Market Street’s
Commercial Paper.

Receivable: All indebtedness and other obligations owed to the Seller or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which the Seller or any
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by any Originator and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto.

Receivables Sale Agreement: That certain Amended and Restated Receivables Sale
Agreement, dated as of October 6, 2009, among the Originators and the Seller, as
the same may be amended, restated or otherwise modified from time to time.

Records: With respect to any Receivable, all Contracts and other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such Receivable, any Related Security therefor
and the related Obligor.

Recourse Obligations: As defined in Section 2.1.

Reduction Notice: As defined in Section 1.3.

Regulatory Change: As defined in Section 10.2.

Reinvestment: As defined in Section 2.2(a).

Reimbursement Obligation: As defined in Section 1.9.

Related Security: All of the Seller’s right, title and interest in, to and under
and with respect to any Receivable:

(a) all of the Seller’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale of which by an Originator
gave rise to such Receivable, and all insurance contracts with respect thereto,

(b) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(c) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

 

I-17



--------------------------------------------------------------------------------

(d) all service contracts and other contracts and agreements associated with
such Receivable,

(e) all Records related to such Receivable,

(f) all of the Seller’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable,

(g) all proceeds of any of the foregoing;

provided, however, that “Related Security” shall not include any Restricted
Contract to the extent the assignment or transfer of, or the creation,
attachment, perfection or enforcement of a security interest in, such Restricted
Contract is not authorized by Section 9-406(d) of the UCC as in effect in each
relevant jurisdiction.

Required Reserve: On any day during a Calculation Period, the product of (a) the
greater of (i) the sum of (A) the Required Reserve Factor Floor, (B) the Yield
Reserve and (C) the Servicing Reserve and (ii) the sum of the Loss Reserve, the
Yield Reserve, the Dilution Reserve and the Servicing Reserve, times (b) the Net
Pool Balance as of the Cut-Off Date immediately preceding such Calculation
Period.

Required Reserve Factor Floor: For any Calculation Period, the sum (expressed as
a percentage) of (a) 15% plus (b) the product of the Adjusted Dilution Ratio and
the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date plus (c) if any Special Obligor does not maintain a short-term
rating of A-1+ by S&P, the lesser of (i) 12.5% and (ii) the difference between
(A) the percentage of the aggregate outstanding Balance of all Eligible
Receivables, the Obligors of which is such Special Obligor and (B) 15.0%.

Required Liquidity Banks: At any time, Liquidity Banks with Liquidity
Commitments in excess of 50% of the aggregate amount of all Liquidity
Commitments.

Required Notice Period: Two (2) Business Days.

Restricted Contracts: As defined in the Sale Agreement.

Restricted Junior Payment: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of the Seller, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Seller now or hereafter outstanding, (c) any payment or prepayment
of principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of the Seller now or hereafter outstanding, and (e) any payment of
management fees by the Seller (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).

 

I-18



--------------------------------------------------------------------------------

Review: As defined in Section 7.1(d)(ii).

S&P: Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

Scheduled LC Termination Date: With respect to the LC Bank, initially October 5,
2010, as such date may be extended from time to time in the sole discretion of
the LC Bank.

Secured Parties: The Indemnified Parties.

Seller: As defined in the preamble to this Agreement.

Seller Parties: As defined in the preamble to this Agreement.

Servicer: At any time the Person (which may be the Administrator) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

Servicing Fee: For each day in a Calculation Period:

(a) an amount equal to (i) the Servicing Fee Rate (or, at any time while Arch or
one of its Affiliates is the Servicer, such lesser percentage as may be agreed
between the Seller and the Servicer on an arms’ length basis based on then
prevailing market terms for similar services), times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or

(b) on and after the Servicer’s reasonable request made at any time when Arch or
one of its Affiliates is no longer acting as Servicer hereunder, an alternative
amount specified by the successor Servicer not exceeding (i) 110% of such
Servicer’s reasonable costs and expenses of performing its obligations under
this Agreement during the preceding Calculation Period, divided by (ii) the
number of days in the current Calculation Period.

Servicing Fee Rate: 1.0% per annum.

Servicing Reserve: For any Calculation Period, the product (expressed as a
percentage) of (a) the Days Sales Outstanding Ratio of the most recent Cut-Off
Date times, (b) the Stress Factor times, (c) the Servicing Fee Rate times, and
(d) 1/360.

Settlement Date: (a) The 16th day of each month after the date of this Agreement
(or if any such day is not a Business Day, the next succeeding Business Day
thereafter) and (b) the last day of the relevant Interest Period in respect of
each Purchased Asset funded through a Liquidity Funding.

Settlement Period: (a) In respect of each Purchased Asset funded through the
issuance of Commercial Paper, the immediately preceding Calculation Period, and
(b) in respect of each Purchased Asset funded through a Liquidity Funding, the
entire Interest Period of such Liquidity Funding.

 

I-19



--------------------------------------------------------------------------------

Special Obligor. Wal-Mart Stores Inc. and its Affiliates so long as (a) not more
than 10% of the aggregate Outstanding Balance of all Receivables owing from them
remain unpaid for more than 60 days from the original due date therefor, and
(b) Wal-Mart Stores Inc. maintains short term unsecured debt ratings of at least
both “A-1” from S&P and “P-1” from Moody’s.

Stress Factor: 2.25.

Subsidiary: Of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

Tax Code: The Internal Revenue Code of 1986, as the same may be amended from
time to time.

Terminating Tranche: As defined in Section 4.3(b).

Transaction Documents: Collectively, this Agreement, each Purchase Notice, the
Receivables Sale Agreement, each Collection Account Agreement, the Fee Letter,
the Subordinated Note (as defined in the Receivables Sale Agreement) and all
other instruments, documents and agreements executed and delivered in connection
herewith (except the Program Documents).

UCC: The Uniform Commercial Code as from time to time in effect in the specified
jurisdiction.

Unmatured Amortization Event: An event which, with the passage of time or the
giving of notice, or both, would constitute an Amortization Event.

Voluntary Termination: The occurrence of an Amortization Event resulting from
the occurrence of the “Termination Date” pursuant to subclause (iv) of the
definition of “Termination Date” in the Receivables Sale Agreement.

Weighted Average Credit Percentage: On any date of determination, the product
(expressed as a percentage) of (a) 100% and (b) the Weighted Average Credit
Terms as of the most recent Cut-Off Date minus one.

Weighted Average Credit Terms: For any Cut-Off Date, the weighted average of
payment terms granted in invoices for Receivables outstanding as of such date,
exclusive of invoices with payment terms of greater than 180 days, determined
pursuant to the following formula (expressed as a number and rounded to the
nearest 1/10,000): the sum of (a) 1.5 times the percentage of total outstanding
Receivables with terms allowing for payment within 1-90 days plus (b) 4 times
the percentage of total outstanding Receivables with terms allowing for payment
within 91-120 days, plus (c) 5 times the percentage of total outstanding
Receivables with terms allowing for payment within 121-150 days plus (d) 6 times
the percentage of total outstanding Receivables with terms allowing for payment
within 151-180 days; provided that in no event

 

I-20



--------------------------------------------------------------------------------

shall either (i) the outstanding balance of Receivables allowing for payment in
more than 180 days, or (ii) the outstanding balance of Receivables with terms
allowing for payment within 91 - 180 days in excess of 25% of the aggregate
Outstanding Balance of all Eligible Receivables, be included in the forgoing
computation of total outstanding Receivables.

Yield: For each Interest Period relating to a Purchased Asset funded through a
Liquidity Funding or pursuant to Section 2.1(b) or a drawing under a Letter of
Credit, an amount equal to the product of the applicable Yield Rate for such
Purchased Asset or such drawing, as applicable, multiplied by the Invested
Amount of such Purchased Asset or the amount of such draw, as applicable, for
each day elapsed during such Interest Period, annualized on (a) a 360 basis for
Yield accruing at the LIBO Rate, or (b) a 365 or 366 day basis, as applicable,
for Yield accruing at the Alternate Base Rate.

Yield Rate: With respect to each Purchased Asset funded through a Liquidity
Funding or drawing under a Letter of Credit, the LIBO Rate, the Alternate Base
Rate or the Default Rate, as applicable.

Yield Reserve: For any Calculation Period, the product (expressed as a
percentage) of (a) the Stress Factor times (b) the Alternate Base Rate as of the
immediately preceding Cut-Off Date (less the Applicable Margin) times (c) the
Days Sales Outstanding Ratio as of the most recent Cut-Off Date times (d) 1/360.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. Unless otherwise specified, all terms used in Article 9 of
the UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.

 

I-21



--------------------------------------------------------------------------------

SCHEDULE A

DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATOR

ON OR PRIOR TO THE INITIAL PURCHASE

1. Executed copies of the Amended and Restated Receivables Sale Agreement, duly
executed by the parties thereto.

2. Copy of the Credit and Collection Policy to attach to the Amended and
Restated Receivables Sale Agreement as an Exhibit.

3. Subordinated Notes in favor of each of the Originators.

4. Executed copies of the Amended and Restated Receivables Purchase Agreement,
duly executed by the parties thereto.

5. A certificate of the Secretary of each Originator and Seller certifying:

(a) a copy of the resolutions of the Board of Directors of such Person certified
by its Secretary authorizing such Person’s execution, delivery and performance
of this Agreement and the other documents to be delivered by it hereunder;

(b) the names and signatures of the officers authorized on its behalf to execute
this Agreement and any other documents to be delivered by it hereunder;

(c) a copy of such Person’s By-Laws;

(d) such Person’s articles or certificate of incorporation certified by the
secretary of state of its jurisdiction of incorporation on or within thirty
(30) days prior to the initial Purchase; and

(e) a good standing certificate for such Person issued by the secretary of state
of its state of incorporation.

6. Pre-filing state and federal tax lien, judgment lien searches from its
jurisdiction of organization and from the jurisdiction where its chief executive
office is located and UCC lien searches against each Originator and Seller from
its jurisdiction of organization.

7. UCC financing statements assignments from STRH to the Administrator in form
suitable for filing under the UCC for each UCC financing statement naming each
of the Originators and Seller, as a debtor, and Administrator, as secured party
or total assignee.

8. UCC termination statements, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by the Seller or any Originator, together
with authorization to file the same.

 

2



--------------------------------------------------------------------------------

9. Executed copies of Collection Account Agreements and assignments thereof for
each Lock-Box and Collection Account:

 

  (a) Northern Trust

 

  (b) JPMorgan Chase

 

  (c) PNC Bank

 

  (d) The Toronto-Dominion Bank

 

  (e) Wachovia

10. Opinions of legal counsel for the Seller Parties reasonably acceptable to
the Administrator:

 

  (a) In-house counsel [non-contravention]

 

  (b) Richards, Layton & Finger [Delaware]

 

  (c) Hunton & Williams [Virginia]

 

  (d) McCarter & English [New Jersey]

 

  (e) Cravath Swaine & Moore

 

  (i) New York law matters

 

  (ii) True Sale/Non-consolidation

11. Certificates of the chief financial officer or treasurer of each of the
Originators as to the absence of Termination Event or Unmatured Termination
Event under the Receivables Sale Agreement, a certificates of the chief
financial officer or treasurer of Seller as to the absence of or Amortization
Event or Unmatured Amortization Event under the Receivables Purchase Agreement

12. The Fee Letter, duly executed by each of the parties thereto.

13. A Monthly Report as at September 30, 2009, duly executed by Servicer.

14. Purchase Notice, duly executed by Seller.

15. The Liquidity Agreement, duly executed by each of the parties thereto.

16. Standard & Poor’s form certificate executed by the Administrator.

 

3